 

Exhibit 10.1

 

EXECUTION COPY

 

 

 

 

 

MASTER ALLIANCE AGREEMENT

 

BY AND BETWEEN

 

ACI WORLDWIDE, INC.

 

AND

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

Dated as of December 16, 2007

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

ARTICLE I

 

Definitions

 

SECTION 1.01.

Defined Terms

2

SECTION 1.02.

Other Defined Terms

7

SECTION 1.03.

Terms Generally

8

SECTION 1.04.

Meaning of Day

9

 

ARTICLE II

 

Representations and Warranties of ACI

 

SECTION 2.01.

Organization and Standing

9

SECTION 2.02.

Capital Stock, Warrants and Warrant Shares

9

SECTION 2.03.

Authorization

10

SECTION 2.04.

No Conflicts

10

SECTION 2.05.

Execution and Delivery; Enforceability

11

SECTION 2.06.

No Consents

11

SECTION 2.07.

No Litigation

11

SECTION 2.08.

Financial Statements

11

SECTION 2.09.

ACI Software

11

SECTION 2.10.

Performance of Services

12

SECTION 2.11.

General

12

 

ARTICLE III

 

Representations and Warranties of IBM

 

SECTION 3.01.

Organization and Standing

12

SECTION 3.02.

Warrants and Warrant Shares

12

SECTION 3.03.

Authorization

12

SECTION 3.04.

No Conflicts

13

SECTION 3.05.

Execution and Delivery; Enforceability

13

SECTION 3.06.

No Consents

13

SECTION 3.07.

No Litigation

13

SECTION 3.08.

Provision of Assistance

13

SECTION 3.09.

General

13

 

 

i

--------------------------------------------------------------------------------


 

ACI WORLDWIDE, INC. HAS REQUESTED THAT

THE PORTIONS OF THIS DOCUMENT DENOTED

BY BOXES AND ASTERISKS BE ACCORDED

CONFIDENTIAL TREATMENT PURSUANT TO

RULE 24b-2 PROMULGATED UNDER THE

SECURITIES EXCHANGE ACT OF 1943.

 

ARTICLE IV

 

Covenants

 

SECTION 4.01.

[_*_]

14

SECTION 4.02.

Notices

14

SECTION 4.03.

Further Action

14

SECTION 4.04.

Certain Contemplated Actions

14

SECTION 4.05.

[_*_]

14

 

ARTICLE V

 

Management and Governance

 

SECTION 5.01.

Alliance Management Teams

15

SECTION 5.02.

Alliance Management Council

15

SECTION 5.03.

Senior Alliance Executive

16

 

ARTICLE VI

 

Other Agreements

 

SECTION 6.01.

Grant of Warrants

16

SECTION 6.02.

Publicity and Disclosure

16

SECTION 6.03.

Facilities

17

SECTION 6.04.

Logo Licensing

17

SECTION 6.05.

Pricing

19

SECTION 6.06.

Termination of Existing Agreements

19

SECTION 6.07.

Services Agreement

19

SECTION 6.08.

Payments

21

SECTION 6.09.

Transition Obligations

21

SECTION 6.10.

Intellectual Property

21

 

ARTICLE VII

 

Delivery

 

SECTION 7.01.

Delivery

25

 

ARTICLE VIII

 

Term and Termination

 

SECTION 8.01.

Term

25

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.02.

Termination

25

SECTION 8.03.

Termination Notice

26

SECTION 8.04.

Effect of Termination

27

 

ARTICLE IX

 

Confidentiality

 

SECTION 9.01.

Confidential Information

28

SECTION 9.02.

Confidentiality Obligations

28

SECTION 9.03.

Confidentiality Period

30

SECTION 9.04.

Exceptions to Confidentiality Obligations

30

SECTION 9.05.

Residual Information

30

SECTION 9.06.

Disclaimers

30

 

ARTICLE X

 

Indemnification and Limitation on Liability

 

SECTION 10.01.

Indemnification

31

SECTION 10.02.

Remedies

31

SECTION 10.03.

Claims for which the Parties are not Responsible

32

SECTION 10.04.

Limitation on Liability

33

SECTION 10.05.

General

34

 

ARTICLE XI

 

Dispute Resolution.

 

SECTION 11.01.

Intention of the Parties

34

SECTION 11.02.

Procedures

34

 

ARTICLE XII

 

Miscellaneous

 

SECTION 12.01.

Severability

36

SECTION 12.02.

Amendments

36

SECTION 12.03.

Waiver

36

SECTION 12.04.

No Assignment

36

SECTION 12.05.

Expenses

37

SECTION 12.06.

Construction

37

SECTION 12.07.

Language

37

SECTION 12.08.

Relationship of the Parties

37

SECTION 12.09.

Entire Agreement

37

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 12.10.

Force Majeure

37

SECTION 12.11.

Counterparts

38

SECTION 12.12.

Governing Law

38

SECTION 12.13.

Order of Precedence

38

SECTION 12.14.

Notices

38

 

 

EXHIBITS

 

EXHIBIT A

—

ACI LOGO

EXHIBIT B

—

IBM LOGO

EXHIBIT C-1

—

FORM OF JOINT PRESS RELEASE

EXHIBIT C-2

—

EXCERPT OF ACI PRESS RELEASE

EXHIBIT D

—

CERTAIN TERMS OF SERVICES AGREEMENT

EXHIBIT E

—

FORM OF RECEIPT

EXHIBIT F

—

ENHANCEMENTS

 

ANNEXES

 

ANNEX A

—

ACI LOGO USAGE GUIDELINES

ANNEX B

—

IBM LOGO USAGE GUIDELINES

 

 

iv

--------------------------------------------------------------------------------

 


 

MASTER ALLIANCE AGREEMENT

 

THIS MASTER ALLIANCE AGREEMENT (this “Agreement”), dated as of December 16,
2007, is made and entered into by and between ACI WORLDWIDE, INC., a Delaware
corporation (“ACI”), and INTERNATIONAL BUSINESS MACHINES CORPORATION, a New York
corporation (“IBM”).  ACI and IBM are each referred to herein as a “Party” and
collectively as the “Parties”.

 

RECITALS

 

                A.            WHEREAS, the Parties wish to enter into certain
commercial and other arrangements relating to the integration of ACI’s retail
and wholesale electronic payment application software with IBM’s middleware and
hardware platforms for the purposes of developing new and enhancing existing
electronic payment technology and products and otherwise improving each Party’s
ability to satisfy its customer needs, such efforts to be completed pursuant to
the terms and subject to the conditions provided in this Agreement and in the
other Alliance Agreements (such arrangements, as evidenced by the Alliance
Agreements, collectively, the “Alliance”).

 

B.            WHEREAS, simultaneously with the execution of this Agreement, the
Parties are entering into (a) the Sales and Marketing Agreement regarding the
sales, marketing and communications strategy and obligations of the Parties,
(b) the Enablement Assistance Agreement regarding the Parties’ development
projects and product compatibility requirements, (c) the Staff Augmentation
Agreement regarding certain services to be provided by IBM to ACI in connection
with the implementation of the Parties’ development projects, (d) the
Subcontracting Agreements setting forth the relationship of the Parties in the
event that, in connection with providing services to any customer of the Parties
in respect of the Alliance, one Party serves as a subcontractor of the other
Party and (e) the Warrant Agreements setting forth the terms and conditions of
the Warrants granted by ACI to IBM on the date hereof (collectively, together
with this Agreement, the “Alliance Agreements”).

 

C.            WHEREAS, after the date hereof, the Parties will negotiate in good
faith the terms of the Services Agreement regarding certain information
technology and on-demand services to be provided by IBM to ACI.

 

D.            WHEREAS, certain terms used in this Agreement shall have the
meanings ascribed to them in the text of this Agreement or in Article I.  The
Exhibits and Annexes to this Agreement are all integral parts hereof.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the
representations, warranties, covenants and agreements contained herein, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 


 


1

--------------------------------------------------------------------------------



 

ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

 

ARTICLE I

 

Definitions

 


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SPECIFIED BELOW:


 

“ACI Logo” shall mean the logo of ACI identified in Exhibit A.

 

“ACI Logo Usage Guidelines” shall mean the guidelines attached as Annex A.  ACI
may modify such guidelines from time to time upon 60 days prior written notice
to IBM.

 

“ACI Software” shall have the meaning set forth in the Enablement Assistance
Agreement.

 

“ACI Website” shall mean ACI’s Website located at the following
address:  http://www.aciworldwide.com.

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alliance-Related Employee” shall mean any employee of ACI or IBM, as the case
may be, who is made known to the other Party as a result of activities performed
by such employee pursuant to the Alliance.

 

“Applicable Law” shall mean (a) any United States Federal, state, local or
foreign law, statute, rule or regulation, or any order, writ, injunction,
judgment, decree or permit of any Governmental Authority, or (b) any rule or
listing requirement of any national stock exchange or Commission-recognized
trading market on which securities issued by either of the Parties or any of
their Subsidiaries are listed or quoted.

 

“Bankruptcy” shall mean, with respect to either Party, (a) the voluntary
commencement of any proceeding or the voluntary filing of any petition by such
Party seeking relief under any bankruptcy, insolvency, receivership or similar
law; (b) the consent by such Party to the institution of, or the failure by such
Party to contest in a timely and appropriate manner, any involuntary petition or
any involuntary filing of the type described in clause (a) above; (c) such Party
ceasing to do business as a going concern; (d) an assignment being made for the
benefit of such Party’s creditors; (e) such Party being adjudicated a bankrupt
or an insolvent; or (f) the appointment of a trustee, receiver, liquidator or
statutory manager in respect of such Party or all or any substantial part of
such Party’s assets or properties.

 

[_*_]

 

 

2

--------------------------------------------------------------------------------


 

“Base Alliance Agreements” shall mean, collectively, this Agreement, the Sales
and Marketing Agreement, the Enablement Assistance Agreement, the Staff
Augmentation Agreement and the Subcontracting Agreements.

 

“Business Day” shall mean any day other than a Saturday or a Sunday on which
banks are legally authorized to be open for the transaction of business in New
York City.

 

“Business Partner” shall mean certain organizations that IBM has signed
agreements with to promote, market and support certain IBM products and
services.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of corporate stock, and any option,
warrant or other right entitling the holder thereof to purchase or otherwise
acquire any such corporate stock.

 

“Change in Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act) of Capital Stock representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of ACI or (b) a majority of the members of the Board of Directors
of ACI not consisting of Continuing Directors.

 

“Commission” shall mean the U.S. Securities and Exchange Commission.

 

“Combined Solution” shall have the meaning set forth in the Sales and Marketing
Agreement.

 

“Confidentiality Agreement” shall mean the Agreement for Exchange of
Confidential Information by and between ACI and IBM dated October 10, 2007.

 

“Continuing Directors” shall mean, as of any date of determination, any member
of the Board of Directors of ACI who (a) was a member of such Board of Directors
on the date hereof or (b) was nominated for election by the Nominating and
Corporate Governance Committee of the Board of Directors of ACI or elected to
such Board of Directors with the approval of at least two-thirds of the
Continuing Directors who were members of such Board of Directors at the time of
such election.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Deliverables” shall have the meaning set forth in the Enablement Assistance
Agreement.

 

“Enablement Assistance Agreement” shall mean the IBM Enablement Assistance
Agreement (No. 4907021871) by and between ACI and IBM dated the date hereof,

 

 

3

--------------------------------------------------------------------------------


 

 

ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

 

together with all exhibits, annexes and attachments thereto, as the same may be
amended, modified and supplemented from time to time.

 

“Enablement Project Attachment” shall have the meaning set forth in the
Enablement Assistance Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Existing Alliance Agreement” shall mean the ISV Advantage for Industries
Agreement (No. 2006-NA-ST164) by and between ACI and IBM dated November 16,
2006.

 

“Existing Sales Incentive Agreement” shall mean the IBM Sales Incentive
Agreement (No. 2007-NA-PS50) by and between ACI and IBM dated June 15, 2007.

 

“Governmental Authority” shall mean any international, supranational, national,
provincial, regional, Federal, state, municipal or local government, any
instrumentality, subdivision, court, administrative or regulatory agency or
commission or other authority thereof, or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority.

 

                “Harmful Code” shall mean any computer programming code which is
constructed with the intent to damage, interfere with or otherwise adversely
affect other computer programs, data files or hardware, without the knowledge or
consent of the computer user.  “Harmful Code” includes, but is not limited to,
self-replicating and self-propagating program instructions commonly referred to
as “viruses” or “worms”.

 

[_*_]

 

“IBM Assistance” shall mean IBM technical resources, assistance and expertise,
excluding software development resources, which IBM provides ACI pursuant to
Section 5.2 of the Enablement Assistance Agreement.

 

“IBM Logo” shall mean the logo of IBM identified in Exhibit B.

 

“IBM Logo Usage Guidelines” shall mean the guidelines attached as Annex B.  IBM
may modify such guidelines from time to time upon 60 days prior written notice
to ACI.

 

“IBM Resources” shall have the meaning set forth in the Enablement Assistance
Agreement.

 

“IBM Software” shall have the meaning set forth in the Enablement Assistance
Agreement.

 

 

4

--------------------------------------------------------------------------------


 

ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

 

“IBM Website” shall mean IBM’s Website located at the following
address:  http://www.ibm.com.

 

“Incentives” shall have the meaning given to such term in the Sales and
Marketing Agreement.

 

“Invention” shall mean any idea, concept, know-how, technique, invention,
discovery or improvement, whether or not patentable, that either Party, solely
(“Sole Inventions”) or jointly with the other Party (“Joint Inventions”), first
conceives and reduces to practice during the term of the Alliance in the
performance of an Alliance Agreement.

 

“Joint Inventions” shall have the meaning set forth in the definition of
“Invention”.

 

“Large Accounts” shall have the meaning set forth in the Sales and Marketing
Agreement.

 

“Logo” shall mean the IBM Logo or the ACI Logo, as the context requires.

 

“Marketing Materials” shall mean only brochures, specifications, flyers and
other printed marketing documents.  Marketing Materials shall not include
products, product packaging, program screens or promotional items (such as
clothing, bags, glassware and writing instruments).

 

“Materials” shall mean (a) source code, executable code, technical documentation
and all derivative works and enhancements thereto, (b) domestic and foreign
copyrights and copyrightable works and (c) copyright applications filed by a
Party, which are created and delivered in performance of an Alliance Agreement. 
The term “Materials” does not include licensed programs and other items
available under their own license terms or agreements.

 

“Mega Accounts” shall have the meaning set forth in the Sales and Marketing
Agreement.

 

[_*_]

 

“Optimization” shall have the meaning set forth in the Enablement Assistance
Agreement.

 

“Optimized Product” shall have the meaning set forth in the Enablement
Assistance Agreement.

 

 

5

--------------------------------------------------------------------------------


 

“Patent” shall mean (a) domestic and foreign patents issuing to Inventions,
together with all reissuances, continuations, divisionals, revisions, extensions
and reexaminations thereof, and (b) patent applications to Inventions filed by a
Party.

 

“Person” shall mean any natural person, corporation, general partnership,
limited partnership, limited or unlimited liability company, proprietorship,
joint venture, other business organization, trust, union, association,
Governmental Authority or other entity.

 

“Proceeding” shall mean any action, litigation, arbitration, suit, claim,
proceeding or investigation or review of any nature, civil, criminal, regulatory
or otherwise, before any Governmental Authority.

 

“Sales and Marketing Agreement” shall mean the Sales and Marketing Agreement
(No. 2007-NA-SMT001) by and between ACI and IBM dated the date hereof, together
with all exhibits, annexes and attachments thereto, as the same may be amended,
modified and supplemented from time to time.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Services” shall mean the services to be provided by ACI pursuant to the
Enablement Assistance Agreement, including accomplishment of the Deliverables,
and as more fully set forth in the applicable Enablement Project Attachments to
the Enablement Assistance Agreement.

 

“Services Agreement” shall mean the agreement relating to the outsourcing of
certain information technology and on-demand services by ACI to IBM, together
with all exhibits, annexes and attachments thereto, to be negotiated in good
faith by the Parties on terms consistent with the terms set forth in
Section 6.07, as the same may be amended, modified and supplemented from time to
time.

 

“Sole Inventions” shall have the meaning set forth in the definition of
“Invention”.

 

“Staff Augmentation Agreement” shall mean the Master Staff Augmentation
Agreement by and between ACI and IBM dated the date hereof, together with all
exhibits, annexes and attachments thereto, as the same may be amended, modified
and supplemented from time to time.

 

“Subcontracting Agreements” shall mean, collectively, (a) the International
Master Agreement for Subcontracting by and between ACI, as prime contractor, and
IBM, as subcontractor, dated the date hereof, and (b)  the International Master
Agreement for Subcontracting by and between IBM, as prime contractor, and ACI,
as subcontractor, dated the date hereof, in each case (i) together with all
exhibits, annexes and attachments thereto and (ii) as the same may be amended,
modified and supplemented from time to time.

 

 

6

--------------------------------------------------------------------------------


 

“Subsidiary” of any Person shall mean a corporation, company or other entity
(a) more than 50% of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority of such
Person) are owned or Controlled, directly or indirectly, by such Person, but
such corporation, company or other entity shall be deemed to be a Subsidiary
only so long as such ownership or Control exists, or (b) which does not have
outstanding shares or securities (as may be the case in a partnership, limited
liability company, joint venture or unincorporated association), but more than
50% of whose ownership interest representing the right to make decisions for
such entity is, now or hereafter owned or Controlled, directly or indirectly, by
such Person, but such corporation, company or other entity shall be deemed to be
a Subsidiary only so long as such ownership or Control exists.

 

“Transaction Document” shall have the meaning set forth in the Subcontracting
Agreements.

 

“Warrant Agreements” shall mean, collectively, the Warrant Agreements by and
between ACI and IBM, dated the date hereof, together with all attachments
thereto, as the same may be amended, modified and supplemented from time to
time.

 

“Warrant Shares” shall have the meaning ascribed to such term in the Warrant
Agreements.

 

“Website” shall mean the IBM Website or the ACI Website, as the context
requires.

 


SECTION 1.02.  OTHER DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE MEANINGS GIVEN IN THE SECTIONS SET FORTH OPPOSITE SUCH
TERMS:

 

 

Term

 

Section

ACI

 

Preamble

ACI Bylaws

 

2.02(c)

ACI Charter

 

2.02(c)

ACI Common Stock

 

2.02(a)

ACI Preferred Stock

 

2.02(a)

Agreement

 

Preamble

Alliance

 

Recitals

Alliance Agreements

 

Recitals

Alliance Executive

 

5.01

AMC

 

5.02

AMT

 

5.01

Confidential Information

 

9.01

Defaulting Party

 

8.02(b)

 

 

7

--------------------------------------------------------------------------------


 

ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

 

Term

 

Section

Development Executive

 

5.02(a)(iii)

Disclosing Party

 

9.01

Finance Executive

 

5.02(a)(v)

IBM

 

Preamble

IBM By-laws

 

3.04(a)(i)

IBM Charter

 

3.04(a)(i)

IBM Personnel

 

10.01(b)

Indemnified Party

 

10.01

Indemnifying Party

 

10.01

Initial Payment

 

6.08(a)(i)

Initial Termination Notice

 

8.01

[_*_]

 

[_*_]

Migration Executive

 

5.02(a)(iv)

[_*_]

 

[_*_]

Party

 

Preamble

Prime Contractor

 

6.10(f)(i)

Receiving Party

 

9.01

[_*_]

 

[_*_]

Residual Ideas

 

6.10(i)

Residual Information

 

9.05

Sales Executive

 

5.02(a)(ii)

Senior Alliance Executive

 

5.03(a)

Subcontractor

 

6.10(f)(i)

Terminating Party

 

8.02(b)

Termination Notice

 

8.03

Warrants

 

6.01

 

 


SECTION 1.03.  TERMS GENERALLY.  UNLESS THE CONTEXT SHALL OTHERWISE REQUIRE, ALL
DEFINED TERMS SHALL APPLY EQUALLY TO BOTH THE SINGULAR AND PLURAL FORMS OF THE
TERMS DEFINED. THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”; AND THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL”.  ALL
REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND ANNEXES SHALL BE DEEMED TO
BE REFERENCES TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND ANNEXES TO, THIS
AGREEMENT UNLESS THE CONTEXT SHALL OTHERWISE REQUIRE.  THE TABLE OF CONTENTS AND
THE HEADINGS OF THE ARTICLES AND SECTIONS ARE INSERTED FOR CONVENIENCE OF
REFERENCE ONLY AND ARE NOT INTENDED TO BE A PART OF OR TO AFFECT THE MEANING OR
INTERPRETATIONS OF THIS AGREEMENT.  UNLESS THE CONTEXT SHALL OTHERWISE REQUIRE,
ANY REFERENCE TO ANY AGREEMENT OR OTHER INSTRUMENT OR STATUTE OR REGULATION IS
TO SUCH AGREEMENT, INSTRUMENT, STATUTE OR REGULATION AS AMENDED AND SUPPLEMENTED
FROM TIME TO TIME (AND, IN THE CASE OF A STATUTE OR REGULATION, TO ANY SUCCESSOR
PROVISION).


 


 


8

--------------------------------------------------------------------------------



 


SECTION 1.04.  MEANING OF DAY.  ANY REFERENCE IN THIS AGREEMENT TO A “DAY” OR A
NUMBER OF “DAYS” (WITHOUT THE EXPLICIT QUALIFICATION OF “BUSINESS”) SHALL BE
INTERPRETED AS A REFERENCE TO A CALENDAR DAY OR NUMBER OF CALENDAR DAYS.  IF ANY
ACTION OR NOTICE IS TO BE TAKEN OR GIVEN ON OR BY A PARTICULAR CALENDAR DAY, AND
SUCH CALENDAR DAY IS NOT A BUSINESS DAY, THEN SUCH ACTION OR NOTICE SHALL BE
DEFERRED UNTIL, OR MAY BE TAKEN OR GIVEN, ON THE NEXT BUSINESS DAY.


 

ARTICLE II

 

Representations and Warranties of ACI

 

ACI hereby represents and warrants to IBM that:

 


SECTION 2.01.  ORGANIZATION AND STANDING.  ACI (A) IS A CORPORATION DULY
INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF DELAWARE AND (B) HAS ALL REQUISITE POWER AND AUTHORITY TO CONDUCT ITS
BUSINESS AS NOW CONDUCTED AND AS PRESENTLY CONTEMPLATED AND TO PERFORM ITS
OBLIGATIONS UNDER THE  ALLIANCE AGREEMENTS.


 


SECTION 2.02.  CAPITAL STOCK, WARRANTS AND WARRANT SHARES.


 


(A)  THE AUTHORIZED CAPITAL STOCK OF ACI CONSISTS OF (I) 70,000,000 SHARES OF
COMMON STOCK, PAR VALUE $0.005, OF ACI (“ACI COMMON STOCK”) AND (II) 5,000,000
SHARES OF PREFERRED STOCK, PAR VALUE $0.01, OF ACI (“ACI PREFERRED STOCK”). AS
OF DECEMBER 12, 2007, (1) 35,675,884 SHARES OF ACI COMMON STOCK WERE ISSUED AND
OUTSTANDING AND NO SHARES OF ACI PREFERRED STOCK WERE ISSUED AND OUTSTANDING,
(2) 5,145,632 SHARES OF ACI COMMON STOCK WERE HELD IN THE TREASURY OF ACI AND
(3) 3,893,404 SHARES OF ACI COMMON STOCK WERE RESERVED FOR ISSUANCE UPON
(X) EXERCISE OF THEN-OUTSTANDING OPTIONS TO PURCHASE ACI COMMON STOCK AND
(Y) PAYOUT OF SHARES OF ACI COMMON STOCK PURSUANT TO THEN-OUTSTANDING
PERFORMANCE SHARE AWARDS BASED ON TARGETED AWARD AMOUNTS, INCLUDING OPTIONS AND
PERFORMANCE SHARES GRANTED TO OFFICERS, DIRECTORS OR EMPLOYEES OF ACI PURSUANT
TO ACI’S INCENTIVE PLANS.  SINCE DECEMBER 12, 2007, OTHER THAN UPON EXERCISE OF
OPTIONS INCLUDED IN CLAUSE (3) OF THE IMMEDIATELY PRECEDING SENTENCE, (X) NO
SHARES OF CAPITAL STOCK OF ACI HAVE BEEN ISSUED AND (Y) NO OPTIONS, WARRANTS,
SECURITIES CONVERTIBLE INTO, OR COMMITMENTS WITH RESPECT TO THE ISSUANCE OF
SHARES OF CAPITAL STOCK OF ACI HAVE BEEN ISSUED, GRANTED OR MADE.


 


(B)  EXCEPT AS SET FORTH IN SECTION 2.02(A), AS OF THE DATE HEREOF, THERE ARE NO
OUTSTANDING SUBSCRIPTIONS, OPTIONS, CALLS, CONTRACTS, COMMITMENTS, RESTRICTIONS,
ARRANGEMENTS, RIGHTS OR WARRANTS, INCLUDING ANY RIGHT OF CONVERSION OR EXCHANGE
UNDER ANY OUTSTANDING SECURITY, INSTRUMENT OR OTHER AGREEMENT AND ALSO INCLUDING
ANY RIGHTS PLAN, OBLIGATING ACI OR ANY SUBSIDIARY OF ACI TO ISSUE, DELIVER OR
SELL, OR TO CAUSE TO BE ISSUED, DELIVERED OR SOLD, ADDITIONAL SHARES OF THE
CAPITAL STOCK OF ACI OR OBLIGATING ACI OR ANY OF ITS SUBSIDIARIES TO GRANT,
EXTEND OR ENTER INTO ANY SUCH AGREEMENT OR COMMITMENT.  THERE ARE NO OUTSTANDING
STOCK APPRECIATION RIGHTS OR SIMILAR DERIVATIVE SECURITIES OR RIGHTS ISSUED BY
ACI OR ANY OF ITS SUBSIDIARIES OR TO WHICH ACI OR ANY OF ITS SUBSIDIARIES IS A
PARTY.


 


 


9

--------------------------------------------------------------------------------



 


(C)  EACH OF THE WARRANTS AND THE WARRANT SHARES HAVE BEEN DULY AUTHORIZED. 
WHEN THE WARRANT SHARES ARE ISSUED AND DELIVERED IN ACCORDANCE WITH THE TERMS OF
THE RESPECTIVE WARRANT AGREEMENT, SUCH WARRANT SHARES WILL HAVE BEEN VALIDLY
ISSUED AND WILL BE FULLY PAID AND NONASSESSASSABLE AND FREE FROM ALL TAXES,
LIENS, CLAIMS AND ENCUMBRANCES, AND THE ISSUANCE THEREOF WILL NOT HAVE BEEN
SUBJECT TO ANY PURCHASE OPTION, RIGHT OF FIRST REFUSAL, SUBSCRIPTION RIGHT OR
PREEMPTIVE RIGHT OR MADE IN CONTRAVENTION OF THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF ACI, AS IN EFFECT ON THE DATE HEREOF (THE “ACI
CHARTER”) OR THE AMENDED AND RESTATED BYLAWS OF ACI, AS IN EFFECT ON THE DATE
HEREOF (THE “ACI BYLAWS”) OR ANY APPLICABLE LAW.


 


(D)  ACI HAS RESERVED SOLELY FOR ISSUANCE AND DELIVERY, UPON THE EXERCISE OF THE
WARRANTS, THE NUMBER OF SHARES OF ACI COMMON STOCK THAT WOULD BE ISSUABLE IF THE
WARRANTS WERE EXERCISED IN FULL IMMEDIATELY AFTER THE EXECUTION AND DELIVERY OF
THE WARRANT AGREEMENTS.


 


(E)  NEITHER ACI, NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR
THEIR BEHALF, HAS DIRECTLY OR INDIRECTLY MADE ANY OFFERS OR SALES OF ANY
SECURITY OR SOLICITED ANY OFFERS TO BUY ANY SECURITY UNDER CIRCUMSTANCES THAT
WOULD REQUIRE REGISTRATION, OR THE FILING OF A PROSPECTUS QUALIFYING THE
DISTRIBUTION, OF THE WARRANTS BEING ISSUED PURSUANT TO THE WARRANT AGREEMENTS
UNDER THE SECURITIES ACT OR CAUSE THE ISSUANCE OF THE WARRANTS TO BE INTEGRATED
WITH ANY PRIOR OFFERING OF SECURITIES OF ACI FOR PURPOSES OF THE SECURITIES ACT.


 


(F)  IBM WILL, UPON ISSUANCE OF THE WARRANT SHARES, HAVE THE RIGHTS SET FORTH IN
THE WARRANT AGREEMENTS AND UNDER THE GENERAL CORPORATION LAW OF THE STATE OF
DELAWARE.


 


(G)  EXCEPT FOR REGISTRATION OF SECURITIES ON FORM S-8 PURSUANT TO EMPLOYEE
COMPENSATION AND INCENTIVE PLANS OF ACI, THERE ARE NO AGREEMENTS OR PLANS IN
EFFECT ON THE DATE OF THIS AGREEMENT PURSUANT TO WHICH ACI HAS AGREED TO
REGISTER ANY OF ITS SECURITIES UNDER THE SECURITIES ACT.


 


SECTION 2.03.  AUTHORIZATION.  THE EXECUTION, DELIVERY AND PERFORMANCE BY ACI OF
THE ALLIANCE AGREEMENTS HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
ACTION.


 


SECTION 2.04.  NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY ACI OF
THE ALLIANCE AGREEMENTS DO NOT, AND THE PERFORMANCE OF ITS OBLIGATIONS
THEREUNDER AND COMPLIANCE WITH THE TERMS THEREOF BY ACI WILL NOT, CONFLICT WITH,
OR RESULT IN ANY VIOLATION OF OR DEFAULT (WITH OR WITHOUT NOTICE OR LAPSE OF
TIME, OR BOTH) UNDER, ANY PROVISION OF (I) THE ACI CHARTER OR THE ACI BYLAWS,
(II) ANY CONTRACT TO WHICH ACI OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH
ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS IS BOUND OR (III) ANY APPLICABLE
LAW, EXCEPT, WITH RESPECT TO CLAUSE (II) ONLY, FOR SUCH OF THE FOREGOING THAT
IS, INDIVIDUALLY AND IN THE AGGREGATE, IMMATERIAL TO ACI AND ITS SUBSIDIARIES,
TAKEN AS A WHOLE, AND THAT DOES NOT, INDIVIDUALLY OR IN THE AGGREGATE, AFFECT
THE ABILITY OF ACI TO TIMELY PERFORM ITS OBLIGATIONS UNDER THE ALLIANCE
AGREEMENTS.

 

 

10

--------------------------------------------------------------------------------

 



 


SECTION 2.05.  EXECUTION AND DELIVERY; ENFORCEABILITY.  EACH ALLIANCE AGREEMENT
HAS BEEN DULY EXECUTED AND DELIVERED BY ACI, AND IS A LEGAL, VALID AND BINDING
OBLIGATION OF ACI, ENFORCEABLE AGAINST ACI IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM AND OTHER
LAWS AFFECTING THE RIGHTS OF CREDITORS GENERALLY AND GENERAL PRINCIPLES OF
EQUITY.


 


SECTION 2.06.  NO CONSENTS.  NO AUTHORIZATION, CONSENT, APPROVAL, LICENSE,
EXEMPTION OR OTHER ACTION BY, AND NO REGISTRATION, QUALIFICATION, DESIGNATION,
DECLARATION OR FILING WITH, ANY GOVERNMENTAL AUTHORITY IS OR WILL BE NECESSARY
(A) IN CONNECTION WITH THE EXECUTION AND DELIVERY BY ACI OF THIS AGREEMENT AND
THE OTHER ALLIANCE AGREEMENTS, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, OR THE PERFORMANCE OF OR COMPLIANCE WITH THE TERMS AND
CONDITIONS HEREOF OR THEREOF, OR (B) TO ENSURE THE LEGALITY, VALIDITY AND
ENFORCEABILITY OF ANY OF THE ALLIANCE AGREEMENTS.


 


SECTION 2.07.  NO LITIGATION.  AS OF THE DATE HEREOF, THERE IS NO LITIGATION OR
OTHER PROCEEDING PENDING OR, TO THE KNOWLEDGE OF ACI, THREATENED AGAINST ACI OR
ANY OF ITS AFFILIATES WHICH, IF ADVERSELY DETERMINED, COULD REASONABLY BE
EXPECTED TO ADVERSELY AFFECT THE ABILITY OF ACI TO PERFORM ITS OBLIGATIONS
HEREUNDER OR UNDER ANY OF THE OTHER ALLIANCE AGREEMENTS.


 


SECTION 2.08.  FINANCIAL STATEMENTS.  THE AUDITED CONSOLIDATED FINANCIAL
STATEMENTS AND UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS OF ACI
INCLUDED IN THE REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS FILED
WITH THE COMMISSION BY ACI SINCE JANUARY 1, 2007 FAIRLY PRESENT, IN ALL MATERIAL
RESPECTS, THE CONSOLIDATED FINANCIAL POSITION OF ACI AND ITS SUBSIDIARIES AS OF
THE DATES THEREOF AND THEIR CONSOLIDATED RESULTS OF OPERATIONS AND CASH FLOWS
FOR THE PERIODS THEN ENDED (SUBJECT TO, IN THE CASE OF UNAUDITED INTERIM
FINANCIAL STATEMENTS, NORMAL YEAR END ADJUSTMENTS).


 


SECTION 2.09.  ACI SOFTWARE.


 


(A)  FOLLOWING OPTIMIZATION PURSUANT TO THE ENABLEMENT ASSISTANCE AGREEMENT, THE
ACI SOFTWARE SHALL SUBSTANTIALLY COMPLY WITH THE SPECIFICATIONS AND REQUIREMENTS
SET FORTH IN THE ENABLEMENT ASSISTANCE AGREEMENT.


 


(B)  FOLLOWING OPTIMIZATION PURSUANT TO THE ENABLEMENT ASSISTANCE AGREEMENT, THE
ACI SOFTWARE THAT INTERACTS IN ANY CAPACITY WITH MONETARY DATA THAT IS REQUIRED
TO BE EURO-READY AT SUCH TIME OF USE SHALL BE EURO-READY SUCH THAT WHEN USED IN
ACCORDANCE WITH ITS ASSOCIATED DOCUMENTATION IT IS CAPABLE OF CORRECTLY
PROCESSING MONETARY DATA IN THE EURO DENOMINATION AND RESPECTING THE EURO
CURRENCY FORMATTING CONVENTIONS (INCLUDING THE EURO SIGN).


 


(C)  THE ACI SOFTWARE AND DELIVERABLES FURNISHED BY ACI PURSUANT TO THE
ENABLEMENT ASSISTANCE AGREEMENT, PRIOR TO ITS USE ON ANY SYSTEM OR OTHER MEDIUM
IN CONNECTION WITH THE ENABLEMENT ASSISTANCE AGREEMENT, SHALL BE TESTED (IN
ACCORDANCE WITH ACI’S APPLICABLE TESTING STANDARDS) FOR, AND WILL NOT, TO ACI’S
KNOWLEDGE, CONTAIN, HARMFUL CODE.


 


 


11

--------------------------------------------------------------------------------



 


SECTION 2.10.  PERFORMANCE OF SERVICES.  ACI SHALL PERFORM THE SERVICES USING
REASONABLE CARE AND SKILL AND IN ACCORDANCE WITH THE ENABLEMENT ASSISTANCE
AGREEMENT.


 


SECTION 2.11.  GENERAL.  EXCEPT AS EXPRESSLY SET FORTH IN ANY  ALLIANCE
AGREEMENT, ACI EXPRESSLY DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.  EXCEPT
AS EXPRESSLY SET FORTH IN ANY ALLIANCE AGREEMENT, ANY ACI SOFTWARE, SERVICES OR
DELIVERABLES AND OTHER ITEMS FURNISHED BY ACI PURSUANT TO THE ENABLEMENT
ASSISTANCE AGREEMENT OR ANY OTHER ALLIANCE AGREEMENT ARE PROVIDED ON AN “AS IS”
BASIS.


 

ARTICLE III

 


REPRESENTATIONS AND WARRANTIES OF IBM

 

IBM hereby represents and warrants to ACI that:

 


SECTION 3.01.  ORGANIZATION AND STANDING.  IBM (A) IS A CORPORATION DULY
INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF NEW YORK AND (B) HAS ALL REQUISITE POWER AND AUTHORITY TO CONDUCT ITS
BUSINESS AS NOW CONDUCTED AND AS PRESENTLY CONTEMPLATED AND TO PERFORM ITS
OBLIGATIONS UNDER THE ALLIANCE AGREEMENTS.


 


SECTION 3.02.  WARRANTS AND WARRANT SHARES.


 


(A)  THE WARRANTS WILL BE ACQUIRED FOR IBM’S OWN ACCOUNT FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO ANY OFFERING OR DISTRIBUTION WITHIN THE MEANING OF THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.  IBM HAS NO PRESENT
INTENTION OF SELLING OR OTHERWISE DISPOSING OF THE WARRANTS OR THE WARRANT
SHARES IN VIOLATION OF SUCH LAWS.


 


(B)  IBM HAS SUFFICIENT KNOWLEDGE AND EXPERTISE IN FINANCIAL AND BUSINESS
MATTERS SO AS TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF ITS INVESTMENT
IN ACI.  IBM UNDERSTANDS THAT THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK AND
COULD RESULT IN A SUBSTANTIAL OR COMPLETE LOSS OF ITS INVESTMENT.  IBM IS
CAPABLE OF BEARING THE ECONOMIC RISKS OF SUCH INVESTMENT.


 


(C)  IBM ACKNOWLEDGES THAT ACI HAS INDICATED THAT THE WARRANTS AND THE WARRANT
SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT BY REASON OF THEIR
ISSUANCE IN A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS THEREOF, AND
THAT THE WARRANT SHARES WILL BEAR A LEGEND STATING THAT SUCH SECURITIES HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT AND MAY NOT BE SOLD OR TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION FROM SUCH REGISTRATION.


 


SECTION 3.03.  AUTHORIZATION.  THE EXECUTION, DELIVERY AND PERFORMANCE BY IBM OF
THE ALLIANCE AGREEMENTS HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
ACTION.


 


 


12

--------------------------------------------------------------------------------



 


SECTION 3.04.  NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY IBM OF
THE ALLIANCE AGREEMENTS DO NOT, AND THE PERFORMANCE OF ITS OBLIGATIONS
THEREUNDER AND COMPLIANCE WITH THE TERMS THEREOF BY IBM WILL NOT, CONFLICT WITH,
OR RESULT IN ANY VIOLATION OF OR DEFAULT (WITH OR WITHOUT NOTICE OR LAPSE OF
TIME, OR BOTH) UNDER, ANY PROVISION OF (I) THE CERTIFICATE OF INCORPORATION OF
IBM, AS IN EFFECT ON THE DATE HEREOF (THE “IBM CHARTER”) OR THE BY-LAWS OF IBM,
AS IN EFFECT ON THE DATE HEREOF (THE “IBM BY-LAWS”), (II) ANY CONTRACT TO WHICH
IBM OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH ANY OF THEIR RESPECTIVE
PROPERTIES OR ASSETS IS BOUND OR (III) ANY APPLICABLE LAW, EXCEPT, WITH RESPECT
TO CLAUSE (II) ONLY, FOR SUCH OF THE FOREGOING THAT IS, INDIVIDUALLY AND IN THE
AGGREGATE, IMMATERIAL TO IBM AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, AND THAT
DOES NOT, INDIVIDUALLY OR IN THE AGGREGATE, AFFECT THE ABILITY OF IBM TO TIMELY
PERFORM ITS OBLIGATIONS UNDER THE ALLIANCE AGREEMENTS.


 


SECTION 3.05.  EXECUTION AND DELIVERY; ENFORCEABILITY.  EACH ALLIANCE AGREEMENT
HAS BEEN DULY EXECUTED AND DELIVERED BY IBM, AND IS A LEGAL, VALID AND BINDING
OBLIGATION OF IBM, ENFORCEABLE AGAINST IBM IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM AND OTHER
LAWS AFFECTING THE RIGHTS OF CREDITORS GENERALLY AND GENERAL PRINCIPLES OF
EQUITY.


 


SECTION 3.06.  NO CONSENTS.  EXCEPT FOR ANY REQUIRED FILINGS WITH ANY
GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE EXERCISE OF THE WARRANTS OR THE
OWNERSHIP OF THE WARRANT SHARES, NO AUTHORIZATION, CONSENT, APPROVAL, LICENSE,
EXEMPTION OR OTHER ACTION BY, AND NO REGISTRATION, QUALIFICATION, DESIGNATION,
DECLARATION OR FILING WITH, ANY GOVERNMENTAL AUTHORITY IS OR WILL BE NECESSARY
(A) IN CONNECTION WITH THE EXECUTION AND DELIVERY BY IBM OF THIS AGREEMENT AND
THE OTHER ALLIANCE AGREEMENTS, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, OR THE PERFORMANCE OF OR COMPLIANCE WITH THE TERMS AND
CONDITIONS HEREOF OR THEREOF, OR (B) TO ENSURE THE LEGALITY, VALIDITY AND
ENFORCEABILITY OF ANY OF THE ALLIANCE AGREEMENTS.


 


SECTION 3.07.  NO LITIGATION.   AS OF THE DATE HEREOF, THERE IS NO LITIGATION OR
OTHER PROCEEDING PENDING OR, TO THE KNOWLEDGE OF IBM, THREATENED AGAINST IBM OR
ANY OF ITS AFFILIATES WHICH, IF ADVERSELY DETERMINED, COULD REASONABLY BE
EXPECTED TO ADVERSELY AFFECT THE ABILITY OF IBM TO PERFORM ITS OBLIGATIONS
HEREUNDER OR UNDER ANY OF THE OTHER ALLIANCE AGREEMENTS.


 


SECTION 3.08.  PROVISION OF ASSISTANCE.  IBM SHALL PROVIDE THE IBM ASSISTANCE
USING REASONABLE CARE AND SKILL IN ACCORDANCE WITH THE ENABLEMENT ASSISTANCE
AGREEMENT.


 


SECTION 3.09.  GENERAL.


 


(A)  THE IBM SOFTWARE AND DELIVERABLES FURNISHED BY IBM PURSUANT TO THE
ENABLEMENT ASSISTANCE AGREEMENT, PRIOR TO ITS USE ON ANY SYSTEM OR OTHER MEDIUM
IN CONNECTION WITH THE ENABLEMENT ASSISTANCE AGREEMENT, SHALL BE TESTED (IN
ACCORDANCE WITH IBM’S APPLICABLE TESTING STANDARDS) FOR, AND WILL NOT, TO IBM’S
KNOWLEDGE, CONTAIN, HARMFUL CODE.


 


 


13

--------------------------------------------------------------------------------



 

ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

 


(B)  EXCEPT AS EXPRESSLY SET FORTH IN ANY OF THE ALLIANCE AGREEMENTS, IBM
EXPRESSLY DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.  EXCEPT
AS EXPRESSLY SET FORTH IN ANY ALLIANCE AGREEMENT, ANY IBM RESOURCES, IBM
ASSISTANCE, IBM SOFTWARE AND OTHER ITEMS FURNISHED BY IBM PURSUANT TO THE
ENABLEMENT ASSISTANCE AGREEMENT, THE STAFF AUGMENTATION AGREEMENT OR ANY OTHER
ALLIANCE AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS.


 

ARTICLE IV

 


COVENANTS

 


SECTION 4.01.  [_*_]


 


SECTION 4.02.  NOTICES.  EACH OF ACI AND IBM SHALL FURNISH TO THE OTHER PARTY
PROMPT WRITTEN NOTICE OF THE FOLLOWING:


 


(A)  ANY NOTICE OR OTHER COMMUNICATION FROM ANY GOVERNMENTAL AUTHORITY IN
CONNECTION WITH THE ALLIANCE; AND


 


(B)  ANY COMMENCEMENT OF ANY LITIGATION AGAINST ACI OR IBM, AS THE CASE MAY BE,
IN RESPECT OF THE ALLIANCE.


 


SECTION 4.03.  FURTHER ACTION.  FROM TIME TO TIME AFTER THE DATE HEREOF, ACI AND
IBM AGREE TO EXECUTE AND DELIVER, AND TO CAUSE THEIR RESPECTIVE SUBSIDIARIES TO
EXECUTE AND DELIVER, SUCH OTHER DOCUMENTS, CERTIFICATES, AGREEMENTS AND OTHER
WRITINGS AND TO TAKE SUCH OTHER ACTIONS AS MAY BE NECESSARY OR DESIRABLE IN
ORDER TO CONSUMMATE OR IMPLEMENT THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE
OTHER ALLIANCE AGREEMENTS.


 


SECTION 4.04.


 


[_*_]


 


SECTION 4.05.


 


[_*_]


 


 


14

--------------------------------------------------------------------------------



 

ARTICLE V

 


MANAGEMENT AND GOVERNANCE

 


SECTION 5.01.  ALLIANCE MANAGEMENT TEAMS.  PROMPTLY AFTER THE DATE HEREOF, EACH
OF THE PARTIES SHALL ESTABLISH AN ALLIANCE MANAGEMENT TEAM (EACH, AN “AMT”)
RESPONSIBLE FOR THE SUCCESSFUL IMPLEMENTATION OF THE ALLIANCE AND THE
FACILITATION OF SUCCESSFUL COMMUNICATION BETWEEN IBM AND ACI.  ONE OF THE
DEDICATED REPRESENTATIVES OF THE AMT OF EACH PARTY WILL BE DESIGNATED AS THAT
PARTY’S ALLIANCE EXECUTIVE (THE “ALLIANCE EXECUTIVE”) AND WILL (I) BE
RESPONSIBLE FOR REACHING AGREEMENT ON TARGETS FOR SALES, MARKETING, DEVELOPMENT
AND SERVICES PRIORITIES, (II) BE RESPONSIBLE FOR MANAGING THE DAY-TO-DAY
ACTIVITIES OF SUCH PARTY’S AMT UNDER THIS AGREEMENT, (III) HAVE OPERATIONAL
RESPONSIBILITY FOR THE SUCCESS OF THE ALLIANCE AND (IV) BE RESPONSIBLE FOR
MANAGING THE REQUIREMENTS OF THE ALLIANCE ACROSS ALL OF ACI’S OR IBM’S BUSINESS
UNITS, AS APPLICABLE.


 


SECTION 5.02.  ALLIANCE MANAGEMENT COUNCIL.


 


(A)  THE PARTIES SHALL ESTABLISH AN ALLIANCE MANAGEMENT COUNCIL (THE “AMC”) THAT
WILL BE RESPONSIBLE FOR OVERSEEING ALL OPERATIONAL ASPECTS OF THE ALLIANCE.  THE
AMC SHALL CONSIST OF FIVE PERSONS NOMINATED BY IBM AND FIVE PERSONS NOMINATED BY
ACI AS FOLLOWS:


 

(I) THE ALLIANCE EXECUTIVE OF SUCH PARTY;

 

(II) AN EXECUTIVE OF SUCH PARTY RESPONSIBLE FOR SALES AND MARKETING PRIORITIES
RELATING TO THE ALLIANCE (THE “SALES EXECUTIVE”);

 

(III) AN EXECUTIVE OF SUCH PARTY RESPONSIBLE FOR DEVELOPMENT PRIORITIES RELATING
TO THE ALLIANCE (THE “DEVELOPMENT EXECUTIVE”);

 

(IV) AN EXECUTIVE OF SUCH PARTY RESPONSIBLE FOR MIGRATION PRIORITIES RELATING TO
THE ALLIANCE (THE “MIGRATION EXECUTIVE”); AND

 

(V) AN EXECUTIVE OF SUCH PARTY RESPONSIBLE FOR FINANCE PRIORITIES RELATING TO
THE ALLIANCE (THE “FINANCE EXECUTIVE”).

 


(B)  THE AMC SHALL MEET (I) FROM THE DATE HEREOF THROUGH MARCH 31, 2008, NO LESS
THAN ON A WEEKLY BASIS AND ON A CONSISTENT DAY AND TIME AS THE PARTIES SHALL
AGREE AND (II) THEREAFTER, AS FREQUENTLY AS THE PARTIES SHALL AGREE, ON DATES
AND AT TIMES AS THE PARTIES SHALL AGREE.  MEETINGS OF THE AMC SHALL BE HELD AT
SUCH LOCATION AS THE PARTIES SHALL AGREE OR BY TELEPHONE CONFERENCE; PROVIDED
THAT, IN ANY CASE, THE AMC SHALL MEET AT LEAST ONCE A MONTH IN PERSON.


 


(C)  IN PREPARATION FOR THE MEETINGS OF THE AMC CONTEMPLATED BY SECTION 5.02(B),
(I) THE SALES EXECUTIVES OF EACH PARTY, (II) THE DEVELOPMENT EXECUTIVES OF EACH
PARTY AND (III) THE MIGRATION EXECUTIVES OF EACH PARTY, SHALL EACH MEET WITH
EACH OTHER (X) FROM THE DATE HEREOF THROUGH MARCH 31, 2008, NO LESS THAN ON A
WEEKLY BASIS AND ON A CONSISTENT DAY AND TIME AS THE PARTIES SHALL AGREE AND
(Y) THEREAFTER, AS FREQUENTLY AS


 


 


15

--------------------------------------------------------------------------------



 


THE PARTIES SHALL AGREE AT SUCH LOCATION AS THE PARTIES SHALL AGREE OR BY
TELEPHONE CONFERENCE.


 


(D)  THE PRESENCE OF AT LEAST THREE AMC MEMBERS OF IBM AND AT LEAST THREE AMC
MEMBERS OF ACI AT A MEETING OF THE AMC SHALL CONSTITUTE A QUORUM.


 


(E)  NO ACTION SPECIFIED IN THIS SECTION 5.02 MAY BE VALIDLY TAKEN BY THE AMC
WITHOUT THE UNANIMOUS CONSENT OF THE MEMBERS OF THE AMC AT A MEETING OF THE AMC
WHERE A QUORUM HAS BEEN ESTABLISHED IN ACCORDANCE WITH CLAUSE (D) OF THIS
SECTION 5.02.


 


SECTION 5.03.  SENIOR ALLIANCE EXECUTIVE.


 


(A)  EACH PARTY WILL DESIGNATE A SINGLE EXECUTIVE (EACH, A “SENIOR ALLIANCE
EXECUTIVE”) WITH RESPONSIBILITY FOR THE OVERALL SUCCESS OF THE ALLIANCE. THE
INITIAL SENIOR ALLIANCE EXECUTIVE FOR EACH PARTY SHALL BE AS FOLLOWS:


 

(I) FOR IBM:  WILLIAM ZEITLER, SENIOR VICE PRESIDENT AND GROUP EXECUTIVE, IBM
SYSTEMS & TECHNOLOGY GROUP; AND

 

(II) FOR ACI:  PHILIP HEASLEY, CHIEF EXECUTIVE OFFICER.

 


(B)  TO ENSURE THE SUCCESSFUL START-UP, EFFECTIVE ONGOING OPERATIONS AND OVERALL
ACHIEVEMENT OF THE OBJECTIVES OF THE ALLIANCE, THE SENIOR ALLIANCE EXECUTIVES OF
EACH PARTY WILL MEET (I) FROM THE DATE HEREOF THROUGH MARCH 31, 2008, NO LESS
THAN ON A MONTHLY BASIS AND (II) THEREAFTER, ON A QUARTERLY BASIS, IN EACH CASE
WITH EACH SUCH MEETING TAKING PLACE ON A DAY AND AT A TIME AS THE PARTIES SHALL
AGREE.  EACH PARTY WILL BE RESPONSIBLE FOR ITS OWN COSTS ASSOCIATED WITH SUCH
MEETINGS.


 

ARTICLE VI

 


OTHER AGREEMENTS

 


SECTION 6.01.  GRANT OF WARRANTS.  SIMULTANEOUSLY HEREWITH, ACI HEREBY GRANTS TO
IBM WARRANTS (THE “WARRANTS”) TO PURCHASE (A) 1,427,035 SHARES OF ACI COMMON
STOCK AT A PRICE OF $27.50 PER SHARE AND (B) 1,427,035 SHARES OF ACI COMMON
STOCK AT A PRICE OF $33.00 PER SHARE.  THE TERMS AND CONDITIONS OF THE WARRANTS
ARE SET FORTH IN THE WARRANT AGREEMENTS EXECUTED SIMULTANEOUSLY WITH THIS
AGREEMENT.


 


SECTION 6.02.  PUBLICITY AND DISCLOSURE.


 


(A)  IBM AND ACI EACH AGREE TO ISSUE THE JOINT PRESS RELEASE ANNOUNCING THE
ALLIANCE IN THE FORM ATTACHED AS EXHIBIT C-1 HERETO ON DECEMBER 17, 2007, AND
AGREE THAT ACI SHALL INCLUDE, IN ITS PRESS RELEASE ON SUCH DATE, THE LANGUAGE
SET FORTH ON EXHIBIT C-2 ATTACHED HERETO.


 


(B)  EXCEPT AS EXPRESSLY CONTEMPLATED BY SECTION 6.02(A), IBM AND ACI EACH AGREE
THAT (I) NO PUBLIC RELEASE OR ANNOUNCEMENT CONCERNING THE ALLIANCE SHALL BE


 


 


16

--------------------------------------------------------------------------------



 


ISSUED OR MADE AND (II) NONE OF THE ALLIANCE AGREEMENTS OR ANY RELATED DOCUMENTS
(INCLUDING, WHEN SIGNED, THE SERVICES AGREEMENT) SHALL BE PUBLICLY DISCLOSED OR
FILED, IN EACH CASE BY EITHER PARTY OR ANY OF ITS AFFILIATES OR ANY OF ITS
REPRESENTATIVES, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED
THAT EACH OF IBM AND ACI MAY MAKE INTERNAL ANNOUNCEMENTS TO THEIR RESPECTIVE
EMPLOYEES AND ORDINARY COURSE INVESTORS, CUSTOMERS, BUSINESS PARTNERS AND PUBLIC
RELATIONS COMMUNICATIONS, IN EACH CASE THAT ARE CONSISTENT WITH THE PARTIES’
PRIOR PUBLIC DISCLOSURES REGARDING THE ALLIANCE; AND PROVIDED, FURTHER, THAT,
SUBJECT TO THE FOLLOWING PROVISIONS OF THIS SECTION 6.02(B), EACH OF IBM AND ACI
MAY MAKE SUCH PUBLIC DISCLOSURE AS IT DETERMINES IN GOOD FAITH IS REQUIRED BY
APPLICABLE LAW.  IN THE EVENT THAT A PARTY DETERMINES IN GOOD FAITH THAT
DISCLOSURE OR FILING OF AN ALLIANCE AGREEMENT OR ANY RELATED DOCUMENT IS
REQUIRED BY APPLICABLE LAW, SUCH PARTY SHALL, PRIOR TO ANY SUCH DISCLOSURE OR
FILING (AND, OTHER THAN IN THE CASE OF ANY SUCH DISCLOSURE OR FILING WITH THE
COMMISSION, IF AND TO THE EXTENT THAT SUCH PARTY DETERMINES THAT IT MAY DO SO
PURSUANT TO APPLICABLE LAW) (I) REDACT ALL INFORMATION OF A CONFIDENTIAL OR
COMPETITIVELY SENSITIVE NATURE, (II) ALLOW THE OTHER PARTY REASONABLE TIME TO
REVIEW SUCH REDACTED ALLIANCE AGREEMENT OR RELATED DOCUMENT, AND (III) MAKE SUCH
FURTHER REDACTIONS AS ARE REASONABLY PROPOSED BY THE REVIEWING PARTY.  IN THE
EVENT THAT ANY GOVERNMENTAL AUTHORITY, INCLUDING THE COMMISSION, CHALLENGES OR
OTHERWISE DISPUTES ANY SUCH REDACTIONS TO THE PROVISIONS OF ANY ALLIANCE
AGREEMENT OR ANY RELATED DOCUMENT, THE PARTIES SHALL COOPERATE AND USE
REASONABLE BEST EFFORTS TO DEFEND AND OBTAIN THE AGREEMENT OF SUCH GOVERNMENTAL
AUTHORITY TO SUCH REDACTIONS AND, IN ANY EVENT, EACH PARTY SHALL (OR, IN THE
CASE OF ANY GOVERNMENTAL AUTHORITY OTHER THAN THE COMMISSION, SHALL USE ITS
REASONABLE BEST EFFORTS TO) PROVIDE THE OTHER PARTY WITH REASONABLE ADVANCE
NOTICE OF ANY SUBSEQUENT DISCLOSURE OR FILING OF ANY SUCH ALLIANCE AGREEMENT OR
RELATED DOCUMENT CONTAINING ANY PREVIOUSLY REDACTED INFORMATION.


 


(C)  THE PARTIES SHALL COOPERATE WITH EACH OTHER IN GOOD FAITH IN (X) JOINT
PUBLIC RELATIONS ANNOUNCEMENTS NOT CONTEMPLATED BY PARAGRAPH (B) ABOVE THAT ARE
APPROVED IN WRITING IN ADVANCE BY BOTH PARTIES AND (Y) OTHER ONGOING JOINT
PUBLIC RELATIONS IN RESPECT OF THE ALLIANCE, AS MUTUALLY AGREED BY THE PARTIES.


 


SECTION 6.03.  FACILITIES.  UNLESS EXPRESSLY REQUIRED PURSUANT TO ANY OTHER
ALLIANCE AGREEMENT, OR AS OTHERWISE AGREED BY THE PARTIES, THE PARTIES WILL
SATISFY THEIR OBLIGATIONS UNDER THE ALLIANCE AGREEMENTS AT THEIR RESPECTIVE
FACILITIES.


 


SECTION 6.04.  LOGO LICENSING.


 


(A)  EACH PARTY HEREBY GRANTS THE OTHER PARTY A WORLDWIDE, NON-EXCLUSIVE,
NON-TRANSFERABLE, RIGHT AND LICENSE TO USE THE OTHER PARTY’S LOGO (THE ACI LOGO
OR THE IBM LOGO, AS THE CASE MAY BE), SUCH RIGHT AND LICENSE TO EXPIRE UPON THE
EFFECTIVE DATE OF THE TERMINATION OF THE BASE ALLIANCE AGREEMENTS IN ACCORDANCE
WITH ARTICLE VIII, SOLELY ON MARKETING MATERIALS AND SOLELY ON THE OTHER PARTY’S
WEBSITE IN STRICT ACCORDANCE WITH THE TERMS OF THIS SECTION 6.04. EACH PARTY
AGREES TO DISPLAY AND USE THE OTHER PARTY’S LOGO SOLELY IN THE FORM, MANNER AND
STYLE REQUIRED BY THE IBM LOGO USAGE GUIDELINES AND THE ACI LOGO USAGE
GUIDELINES LISTED IN ANNEXES A AND B, AS APPLICABLE.


 


 


17

--------------------------------------------------------------------------------



 


(B)  ALL OWNERSHIP RIGHTS IN EACH PARTY’S LOGO BELONG EXCLUSIVELY TO THAT
PARTY.  NEITHER PARTY HAS ANY OWNERSHIP RIGHTS IN THE OTHER PARTY’S LOGO AND
SHALL NOT ACQUIRE ANY OWNERSHIP RIGHTS IN THE OTHER PARTY’S LOGO AS A RESULT OF
ITS PERFORMANCE (OR BREACH) OF THIS SECTION 6.04.  ALL USE AND GOODWILL CREATED
FROM SUCH USE OF THE OTHER PARTY’S LOGO OR VARIATIONS THEREON SHALL INURE SOLELY
TO THE BENEFIT OF THE OWNING PARTY.  UPON TERMINATION OF THIS AGREEMENT ALL
RIGHTS TO USE THE OTHER PARTY’S LOGO SHALL TERMINATE IMMEDIATELY EXCEPT AS
OTHERWISE PROVIDED HEREIN.


 


(C)  EACH PARTY AGREES:


 

(I) NOT TO TAKE ANY ACTION WHICH WILL INTERFERE WITH ANY OF THE OTHER PARTY’S
RIGHTS IN AND TO THE OTHER PARTY’S LOGO;

 

(II) NOT TO CHALLENGE THE OTHER PARTY’S RIGHT, TITLE OR INTEREST IN AND TO ITS
LOGO OR THE BENEFITS THEREFROM;

 

(III) NOT TO MAKE ANY CLAIM OR TAKE ANY ACTION ADVERSE TO THE OTHER PARTY’S
OWNERSHIP OF ITS LOGO;

 

(IV) NOT TO REGISTER OR APPLY FOR REGISTRATIONS, ANYWHERE, FOR THE OTHER PARTY’S
LOGO OR ANY OTHER MARK WHICH IS SIMILAR TO THE OTHER PARTY’S LOGO OR WHICH
INCORPORATES THE OTHER PARTY’S LOGO; AND

 

(V) NOT TO USE ANY MARK, ANYWHERE, WHICH IS CONFUSINGLY SIMILAR TO THE OTHER
PARTY’S LOGO.

 


(D)  EACH PARTY AGREES THAT IT IS OF FUNDAMENTAL IMPORTANCE THAT EACH PARTY’S
WEBSITE AND MARKETING MATERIALS BEARING THE OTHER PARTY’S LOGO BE OF THE HIGHEST
QUALITY AND INTEGRITY AND THAT EACH PARTY’S LOGO BE PROPERLY USED AND
DISPLAYED.  FOR THAT REASON, EACH PARTY SHALL PRESENT ITS PROPOSED USE OF THE
OTHER PARTY’S LOGO, AND ANY SIGNIFICANT VARIATIONS IN ANY PREVIOUSLY APPROVED
USE, ON ITS WEBSITE OR MARKETING MATERIALS TO THE OTHER PARTY FOR APPROVAL NO
LESS THAN 20 DAYS PRIOR TO ITS PROPOSED USE AND SHALL NOT MAKE USE OF THE OTHER
PARTY’S LOGO OR ANY SIGNIFICANT VARIATION THEREOF UNTIL SUCH APPROVAL IS
RECEIVED IN WRITING FROM THE OTHER PARTY.  FAILURE TO MEET THE QUALITY STANDARDS
SET FORTH IN THIS SECTION 6.04(D) SHALL BE DEEMED TO BE A BREACH HEREOF FOR
WHICH THIS AGREEMENT MAY BE TERMINATED BY THE TERMINATING PARTY IN ACCORDANCE
WITH SECTION 8.02 (INCLUDING THE PROVISIONS THEREOF WITH RESPECT TO NOTICE, CURE
AND REMEDY).


 


(E)  EACH PARTY AGREES TO NOTIFY THE OTHER PARTY WITHIN TEN BUSINESS DAYS IF IT
BECOMES AWARE OF:


 

(I) ANY USES OF, OR ANY APPLICATION OR REGISTRATION FOR, A TRADEMARK, SERVICE
MARK OR TRADE NAME THAT CONFLICTS WITH OR IS CONFUSINGLY SIMILAR TO THE OTHER
PARTY’S LOGO;

 

(II) ANY ACTS OF INFRINGEMENT OR UNFAIR COMPETITION INVOLVING THE OTHER PARTY’S
LOGO; OR

 

 

18

--------------------------------------------------------------------------------


 

(III) ANY ALLEGATIONS OR CLAIMS WHETHER OR NOT MADE IN A LAWSUIT, THAT THE USE
OF EITHER LOGO BY EITHER PARTY INFRINGES THE TRADEMARK OR SERVICE MARK OR OTHER
RIGHTS OF ANY OTHER ENTITY.

 


(F)  EACH PARTY MAY, BUT SHALL NOT BE REQUIRED TO, TAKE WHATEVER ACTION IT, IN
ITS SOLE DISCRETION, DEEMS NECESSARY OR DESIRABLE TO PROTECT THE VALIDITY AND
STRENGTH OF ITS LOGO AT ITS SOLE EXPENSE.  EACH PARTY AGREES TO COMPLY WITH ALL
REASONABLE REQUESTS FROM THE OTHER PARTY FOR ASSISTANCE IN CONNECTION WITH ANY
ACTION WITH RESPECT TO THE OTHER PARTY’S LOGO THAT THE OTHER PARTY MAY CHOOSE TO
TAKE.  NEITHER PARTY SHALL INSTITUTE OR SETTLE ANY CLAIMS OR LITIGATION
AFFECTING ANY RIGHTS IN AND TO THE OTHER PARTY’S LOGO WITHOUT THE OTHER PARTY’S
PRIOR WRITTEN APPROVAL.


 


(G)  NEITHER PARTY MAY, EITHER DIRECTLY OR INDIRECTLY, SUBLICENSE, ASSIGN OR IN
ANY WAY ENCUMBER THE LICENSE GRANTED PURSUANT TO CLAUSE (A) OF THIS
SECTION 6.04.  ANY ATTEMPT TO DO SO SHALL (I) BE VOID AND OF NO EFFECT, (II) BE
DEEMED TO BE A BREACH HEREOF FOR WHICH THIS AGREEMENT MAY BE TERMINATED BY THE
TERMINATING PARTY IN ACCORDANCE WITH SECTION 8.02 (INCLUDING THE PROVISIONS
THEREOF WITH RESPECT TO NOTICE, CURE AND REMEDY) AND (III) RESULT IN THE
TERMINATION OF THE LICENSE GRANTED PURSUANT TO CLAUSE (A) OF THIS SECTION 6.04
EFFECTIVE IMMEDIATELY UPON RECEIPT OF A NOTICE SO STATING.


 


SECTION 6.05.  PRICING.  EACH PARTY WILL BE RESPONSIBLE FOR ESTABLISHING ITS
RESPECTIVE END USER CUSTOMER PRICING AND TERMS OF SALE INDEPENDENTLY FOR ITS OWN
PRODUCTS.


 


SECTION 6.06.  TERMINATION OF EXISTING AGREEMENTS.  EACH OF ACI AND IBM HEREBY
TERMINATE (A) THE EXISTING ALLIANCE AGREEMENT, (B) THE EXISTING SALES INCENTIVE
AGREEMENT AND (C) THE CONFIDENTIALITY AGREEMENT, AND THE PARTIES AGREE THAT EACH
OF THE EXISTING ALLIANCE AGREEMENT, THE EXISTING SALES INCENTIVE AGREEMENT AND
THE CONFIDENTIALITY AGREEMENT CEASE TO BE OF ANY FURTHER FORCE OR EFFECT.  IN
CONNECTION WITH THE FOREGOING, IBM AND ACI EACH HEREBY IRREVOCABLY WAIVE THE
OBLIGATIONS OF THE OTHER PARTY PURSUANT TO (I) IN THE CASE OF THE EXISTING
ALLIANCE AGREEMENT, SECTION 1.4 THEREOF, (II) IN THE CASE OF THE EXISTING SALES
INCENTIVE AGREEMENT, SECTION 11 THEREOF,  AND (III) IN THE CASE OF THE
CONFIDENTIALITY AGREEMENT, THE FIFTH PARAGRAPH OF SECTION 7 THEREOF, IN EACH
CASE WITH RESPECT TO THE PROCEDURE FOR THE TERMINATION BY THE PARTIES OF SUCH
AGREEMENTS.


 


SECTION 6.07.  SERVICES AGREEMENT.


 


(A)  EACH PARTY AGREES TO NEGOTIATE IN GOOD FAITH, UNTIL THE EARLIER OF (X) THE
DATE ON WHICH A DEFINITIVE AGREEMENT WITH RESPECT THERETO IS ENTERED INTO BY THE
PARTIES AND (Y) MARCH 31, 2008, A SERVICES AGREEMENT BASED ON THE TERMS SET
FORTH IN EXHIBIT D HERETO.


 


(B)  THE PARTIES AGREE THAT, IN CONNECTION WITH THE NEGOTIATION OF THE SERVICES
AGREEMENT, IBM INTENDS TO CONDUCT A DETAILED DUE DILIGENCE REVIEW OF ACI’S
OPERATIONS.  SUCH DUE DILIGENCE PROCESS SHALL INCLUDE THE REVIEW OF TECHNICAL
DETAILS, PROCUREMENT, FINANCIAL PROJECTIONS AND OTHER RELEVANT TOPICS AS THE
PARTIES MAY MUTUALLY


 


 


19

--------------------------------------------------------------------------------



 


AGREE.  ACI AGREES TO PROVIDE REPRESENTATIVES OF IBM WITH ACCESS, DURING NORMAL
BUSINESS HOURS AND UPON REASONABLE NOTICE, TO ACI’S INTERNAL INFORMATION
TECHNOLOGY OPERATIONS, CONTRACTS AND FINANCIAL STATEMENTS, AND SHALL MAKE
APPROPRIATE REPRESENTATIVES OF ACI AVAILABLE FOR THE DISCUSSION OF MATTERS
REGARDING SUCH OPERATIONS AND THE RELATED OUTSOURCING.  IBM AGREES TO RESPOND TO
ACI’S REASONABLE INQUIRIES REGARDING IBM’S OUTSOURCING OPERATIONS AND TO PROVIDE
TO ACI RELEVANT SUPPORTING INFORMATION REGARDING THE SERVICES TO BE PROVIDED
UNDER THE SERVICES AGREEMENT.


 


(C)  NOTWITHSTANDING THE FOREGOING, NEITHER PARTY SHALL HAVE ANY OBLIGATION WITH
RESPECT TO THE PROPOSED OUTSOURCING UNLESS AND UNTIL THE PARTIES HAVE ENTERED
INTO A DEFINITIVE AGREEMENT WITH RESPECT TO SUCH SERVICES.


 


 


20

--------------------------------------------------------------------------------


 



 

ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

 


SECTION 6.08.  PAYMENTS.


 


(A)  IBM AGREES TO PAY, IN THE FOLLOWING INSTALLMENTS AND, IN THE CASE OF
CLAUSES (II) AND (III) BELOW, UPON THE ACHIEVEMENT OF THE FOLLOWING MILESTONES,
UP TO $[_*_] TO ACI AS FOLLOWS:


 

(I) $33,333,334.00 FOLLOWING THE EXECUTION BY BOTH PARTIES OF THE ALLIANCE
AGREEMENTS ON THE DATE HEREOF IN CONSIDERATION FOR THE WARRANTS (THE “INITIAL
PAYMENT”) TO BE PAID AS SOON AS PRACTICABLE ON DECEMBER 17, 2007;

 

(II)

 


[_*_]


 

(III)

 


[_*_]


 


(B)


 


[_*_]


 


SECTION 6.09.  TRANSITION OBLIGATIONS.


 


(A)  IN THE EVENT OF ANY TERMINATION OF THE BASE ALLIANCE AGREEMENTS IN
ACCORDANCE WITH ARTICLE VIII, THE AMC AND THE SENIOR ALLIANCE EXECUTIVES WILL
DISCUSS THE RESPECTIVE OBLIGATIONS OF THE PARTIES IN CONNECTION WITH ANY
CUSTOMER ENGAGEMENTS EXISTING ON THE EFFECTIVE DATE OF SUCH TERMINATION,
INCLUDING (A) THE COMMITMENTS OF THE PARTIES TO COOPERATE WITH EACH OTHER IN THE
PERFORMANCE OF SUCH OBLIGATIONS AND (B) THE RESPECTIVE SERVICES TO BE PROVIDED
BY THE PARTIES IN CONNECTION WITH SUCH CUSTOMER ENGAGEMENTS OF THE NATURE, FOR A
PERIOD OF TIME AND ON TERMS AND CONDITIONS THAT ARE AGREED UPON BY THE AMC AND
THE SENIOR ALLIANCE EXECUTIVES; PROVIDED THAT, IN ANY EVENT, THE RESPECTIVE
COMMITMENTS OF EACH PARTY TO PERFORM SUCH OBLIGATIONS SHALL NOT BE FOR A PERIOD
OF LESS THAN SIX MONTHS, UNLESS OTHERWISE AGREED UPON BY THE AMC AND THE SENIOR
ALLIANCE EXECUTIVES.


 


(B)  FOR A PERIOD OF ONE YEAR FOLLOWING THE DATE THAT THE TERMINATION OF THE
BASE ALLIANCE AGREEMENTS IN ACCORDANCE WITH ARTICLE VIII IS EFFECTIVE, IBM SHALL
CONTINUE TO PAY INCENTIVES AS CONTEMPLATED BY SECTION 1(A)(III) OF ATTACHMENT A
TO THE SALES AND MARKETING AGREEMENT.


 


SECTION 6.10.  INTELLECTUAL PROPERTY.  ADDITIONAL OR CONFLICTING  INTELLECTUAL
PROPERTY TERMS, INCLUDING COMMERCIAL TERMS, SET FORTH IN ANY ENABLEMENT PROJECT
ATTACHMENT, TRANSACTION DOCUMENT OR OTHER SIMILAR DOCUMENT AGREED UPON BY THE
PARTIES


 


 


21

--------------------------------------------------------------------------------



 


CONCERNING A SPECIFIC ENGAGEMENT, WORK OR PROJECT SHALL TAKE PRECEDENCE OVER
THE  INTELLECTUAL PROPERTY TERMS IN THIS SECTION 6.10.


 


(A)  ACI SHALL RETAIN ALL RIGHTS IN AND TO ITS PRE-EXISTING INTELLECTUAL
PROPERTY.  EXCEPT AS EXPRESSLY SET FORTH IN ANY ALLIANCE AGREEMENT, NO RIGHT,
TITLE OR LICENSE IN OR TO THE PRE-EXISTING ACI INTELLECTUAL PROPERTY IS GRANTED
TO IBM.  IBM SHALL RETAIN ALL RIGHTS IN AND TO ITS PRE-EXISTING INTELLECTUAL
PROPERTY.  EXCEPT AS EXPRESSLY SET FORTH IN ANY ALLIANCE AGREEMENT, NO RIGHT,
TITLE OR LICENSE IN OR TO PRE-EXISTING IBM INTELLECTUAL PROPERTY IS GRANTED TO
ACI.


 


(B)  EXCEPT AS PROVIDED IN PARAGRAPHS (D) AND (E) BELOW, EACH PARTY SHALL OWN
ITS SOLE INVENTIONS AND HEREBY GRANTS THE OTHER PARTY A WORLDWIDE, PERPETUAL,
IRREVOCABLE, NONEXCLUSIVE, NONTRANSFERABLE, ROYALTY-FREE, FULLY PAID-UP LICENSE
UNDER SUCH SOLE INVENTIONS AND PATENTS ISSUING UNDER SUCH SOLE INVENTIONS TO
(I) USE, HAVE USED, MAKE, HAVE MADE, LEASE, SELL, OFFER FOR SALE, IMPORT, AND
OTHERWISE TRANSFER OR LICENSE ANY PRODUCT, (II) PROVIDE ANY SERVICE AND
(III) PRACTICE AND HAVE PRACTICED ANY METHOD OR PROCESS AND, IN EACH CASE, TO
PERMIT OTHERS TO DO ANY OF THE FOREGOING ON BEHALF OF THE LICENSED PARTY.


 


(C)  EXCEPT AS PROVIDED IN PARAGRAPHS (D) AND (E) BELOW, EACH JOINT INVENTION
WILL BE JOINTLY OWNED AND EACH PARTY WILL HAVE THE RIGHT TO LICENSE SUCH JOINT
INVENTION TO THIRD PARTIES WITHOUT CONSENT FROM OR ACCOUNTING TO THE OTHER
PARTY.   THE PARTIES SHALL COOPERATE AND MUTUALLY AGREE UPON ALL MATTERS
REGARDING REGISTRATION, MAINTENANCE, ENFORCEMENT AND DEFENSE OF THE JOINT
INVENTIONS, EXCLUDING JOINT INVENTIONS APPLICABLE TO CELL TECHNOLOGY (AS DEFINED
IN THE ENABLEMENT ASSISTANCE AGREEMENT), WITH RESPECT TO WHICH IBM SHALL MAKE
ALL SUCH DECISIONS AND TAKE ALL SUCH ACTIONS.


 


(D)  NO LICENSE IS GRANTED TO IBM WITH RESPECT TO ACI’S SOLE INVENTIONS THAT ARE
UNIQUELY APPLICABLE TO, OR THE PRIMARY BASIS OF WHICH, IS ACI SOFTWARE.


 


(E)  SOLE INVENTIONS OR JOINT INVENTIONS THAT ARE APPLICABLE TO CELL TECHNOLOGY
WILL BE SOLELY OWNED BY IBM  AND IBM HEREBY GRANTS TO ACI A WORLDWIDE,
PERPETUAL, IRREVOCABLE, NONEXCLUSIVE, NONTRANSFERABLE, ROYALTY-FREE, FULLY
PAID-UP LICENSE UNDER SUCH SOLE INVENTIONS AND JOINT INVENTIONS AND PATENTS
ISSUING THEREUNDER TO (I) USE, HAVE USED, MAKE, HAVE MADE, LEASE, SELL, OFFER
FOR SALE, IMPORT AND OTHERWISE TRANSFER OR LICENSE CELL TECHNOLOGY IN
CONJUNCTION WITH THE OPTIMIZED PRODUCT, (II) PROVIDE ANY SERVICE RELATED TO CELL
TECHNOLOGY AND THE ACI OPTIMIZED SOFTWARE AND (III) PRACTICE AND HAVE PRACTICED
ANY METHOD OR PROCESS RELATED TO CELL TECHNOLOGY IN CONJUNCTION WITH ACI
OPTIMIZED SOFTWARE.


 


(F)  WHEN IBM DEVELOPS AND PROVIDES MATERIALS TO ACI UNDER THE STAFF
AUGMENTATION AGREEMENT, ACI SHALL OWN SUCH MATERIALS AND HEREBY GRANTS TO IBM A
NONEXCLUSIVE, WORLDWIDE, ROYALTY-FREE LICENSE TO USE, EXECUTE, DISPLAY, PERFORM
AND DISTRIBUTE (WITHIN ITS ENTERPRISE ONLY) COPIES OF SUCH MATERIALS SOLELY FOR
PURPOSES OF PERFORMING TASKS UNDER A BASE ALLIANCE AGREEMENT; PROVIDED HOWEVER,
THAT WHERE THE MATERIALS ARE INDICATED IN A TRANSACTION DOCUMENT OR ATTACHMENT
TO BE “OTHER DELIVERABLE MATERIALS”, IBM WILL OWN THE “OTHER


 


 


22

--------------------------------------------------------------------------------



 


DELIVERABLE” MATERIALS AND HEREBY GRANTS TO ACI AN IRREVOCABLE, NONEXCLUSIVE,
WORLDWIDE, ROYALTY-FREE, PAID-UP LICENSE TO USE, EXECUTE, REPRODUCE, DISPLAY,
PERFORM, DISTRIBUTE (WITHIN ITS ENTERPRISE ONLY) AND PREPARE DERIVATIVE WORKS
BASED THEREON.


 

(I) WHEN ONE PARTY (THE “SUBCONTRACTOR”) DEVELOPS AND PROVIDES MATERIALS UNDER A
SUBCONTRACTING AGREEMENT TO THE OTHER PARTY (THE “PRIME CONTRACTOR”) OR TO THE
CUSTOMER AS SPECIFIED IN A TRANSACTION DOCUMENT, THE PRIME CONTRACTOR (OR, IF
REQUESTED BY THE PRIME CONTRACTOR, THE CUSTOMER) SHALL OWN SUCH MATERIALS AND
HEREBY GRANTS TO THE SUBCONTRACTOR A NONEXCLUSIVE, WORLDWIDE, ROYALTY-FREE,
PAID-UP LICENSE TO USE, EXECUTE, DISPLAY, PERFORM AND DISTRIBUTE (WITHIN ITS
ENTERPRISE ONLY) COPIES OF SUCH MATERIALS SOLELY FOR PURPOSES OF PERFORMING
TASKS UNDER A BASE ALLIANCE AGREEMENT, PROVIDED HOWEVER, THAT:

 

(A) WHERE THE SUBCONTRACTOR IS ACI AND THE PRIME CONTRACTOR IS IBM, ACI (OR THE
CUSTOMER, IF REQUESTED BY IBM, ON BEHALF OF THE CUSTOMER) SHALL OWN SUCH
MATERIALS AND HEREBY GRANTS OR AUTHORIZES THE CUSTOMER TO GRANT, TO ACI AND IBM
A NONEXCLUSIVE, WORLDWIDE, PERPETUAL, IRREVOCABLE, ROYALTY-FREE, PAID-UP LICENSE
TO USE, EXECUTE, DISPLAY, MODIFY, COPY, PERFORM, SUBLICENSE AND DISTRIBUTE
INTERNALLY, OR EXTERNALLY SOLELY TO THE CUSTOMER SPECIFIED IN THE TRANSACTION
DOCUMENT, COPIES OF SUCH MATERIALS, AND

 

(B)  WHERE THE MATERIALS ARE INDICATED IN A TRANSACTION DOCUMENT OR ATTACHMENT
TO BE “OTHER DELIVERABLE MATERIALS”, THE SUBCONTRACTOR WILL OWN THE “OTHER
DELIVERABLE” MATERIALS AND HEREBY GRANTS THE PRIME CONTRACTOR  AN IRREVOCABLE,
NONEXCLUSIVE, WORLDWIDE, ROYALTY-FREE, PAID-UP LICENSE TO USE, EXECUTE,
REPRODUCE, DISPLAY, PERFORM, DISTRIBUTE (WITHIN ITS ENTERPRISE ONLY) AND PREPARE
DERIVATIVE WORKS BASED THEREON.

 

(II) MATERIALS THAT ARE CREATED BY EITHER PARTY PURSUANT TO ATTACHMENT D TO THE
SALES AND MARKETING AGREEMENT (AND NOT PURSUANT TO THE STAFF AUGMENTATION
AGREEMENT OR THE SUBCONTRACTING AGREEMENTS) WILL BE OWNED BY THE PARTY THAT
CREATES SUCH MATERIALS AND EACH PARTY HEREBY GRANTS THE OTHER PARTY A
NONEXCLUSIVE, WORLDWIDE, ROYALTY-FREE LICENSE TO USE, EXECUTE, DISPLAY, PERFORM
AND DISTRIBUTE (WITHIN ITS ENTERPRISE ONLY) COPIES OF SUCH MATERIALS SOLELY FOR
PURPOSES OF PERFORMING TASKS UNDER ATTACHMENT D TO THE SALES AND MARKETING
AGREEMENT FOR CUSTOMER ENGAGEMENTS.

 


(G)  TO THE EXTENT REQUIRED IN CONNECTION WITH PERFORMANCE OF THE PARTIES’
OBLIGATIONS UNDER THE ALLIANCE AGREEMENTS, THE PARTIES GRANT THE FOLLOWING
DEMONSTRATION LICENSES, TESTING LICENSES AND OTHER LICENSES BETWEEN THE PARTIES:


 

(I) IN CONNECTION WITH THE SALES AND MARKETING AGREEMENT, FOR THE TERM OF THE
BASE ALLIANCE AGREEMENTS, EACH PARTY HEREBY GRANTS THE OTHER A NONEXCLUSIVE,
WORLDWIDE, FULLY PAID UP, ROYALTY-FREE, NONTRANSFERABLE, RIGHT AND LICENSE TO
USE, EXECUTE, REPRODUCE, PERFORM, DISPLAY, LINK, TRANSLATE INTO ANY LANGUAGE OR
FORM AND COPY (A) THE

 

 

23

--------------------------------------------------------------------------------


 

COMBINED SOLUTION IN OBJECT CODE FORM ONLY, OR ANY PORTION THEREOF, AND
(B) MARKETING MATERIALS (AS DEFINED IN THE SALES AND MARKETING AGREEMENT),
SOLELY FOR THE PURPOSE OF AND TO THE EXTENT NECESSARY FOR MARKETING,
DEMONSTRATING, AND PROMOTING THE COMBINED SOLUTION INTERNALLY AND EXTERNALLY IN
CONNECTION WITH PERFORMING THE SALES AND MARKETING ACTIVITIES UNDER THE SALES
AND MARKETING AGREEMENT; AND

 

(II)  IN CONNECTION WITH THE ENABLEMENT ASSISTANCE AGREEMENT AND ATTACHMENT D TO
THE SALES AND MARKETING AGREEMENT, ACI HEREBY GRANTS TO IBM AN IRREVOCABLE,
WORLDWIDE, FULLY PAID UP, ROYALTY-FREE, NON-EXCLUSIVE,  NON-TRANSFERABLE LICENSE
TO USE, EXECUTE, COPY, REPRODUCE, CONFIGURE, INTERFACE TO DISPLAY, PERFORM, LINK
(AS A STEP TO BUILDING EXECUTABLE CODE), COMPILE, TRANSLATE INTO ANY LANGUAGE OR
FORM, COMBINE WITH OTHER SOFTWARE OR HARDWARE, TRANSFER (INTERNALLY ONLY) AND
TRANSMIT (INTERNALLY ONLY) THE OPTIMIZED PRODUCTS IN SOURCE CODE (BUT ONLY TO
THE EXTENT THAT ACI HAS PROVIDED SUCH SOURCE CODE TO ITS CUSTOMERS) AND OBJECT
CODE FORM SOLELY FOR THE PURPOSE OF AND TO THE EXTENT NECESSARY (A) FOR IBM TO
INTERNALLY INSTALL THE OPTIMIZED PRODUCT ON IBM SYSTEMS FOR THE PURPOSE OF
BENCHMARKING, TUNING AND TESTING, TO PERFORM TROUBLE-SHOOTING AND PROBLEM
DETERMINATION, AND DEVELOPING AND DEPLOYING SYSTEM INTEGRATION CAPABILITIES,
TOOLS, SCRIPTS, PROGRAMS, AND MIDDLEWARE CONFIGURATIONS FOR THE OPTIMIZED
PRODUCT, (B) TO TEST AND DISTRIBUTE WITHIN A CUSTOMER’S ENTERPRISE, SUBJECT TO
THE CUSTOMER’S LICENSE FROM ACI, (C) TO PROVIDE SUPPORT OF CUSTOMERS CONCERNING
THEIR COMBINED SOLUTION AND (D) OTHERWISE AS REASONABLY REQUIRED FOR IBM TO
PERFORM ACTIVITIES DESCRIBED IN THE SALES AND MARKETING AGREEMENT.

 


(H)  EXCEPT AS PROVIDED ABOVE, NEITHER PARTY GRANTS ANY OTHER LICENSES PURSUANT
TO, BUT SHALL NEGOTIATE IN GOOD FAITH CONCERNING FURTHER LICENSES THAT MAY BE
REQUIRED TO PERFORM THE ACTIVITIES UNDER, THE ALLIANCE AGREEMENTS.


 


(I)  EITHER PARTY MAY DISCLOSE, PUBLISH, DISSEMINATE AND USE THE IDEAS,
CONCEPTS, KNOW-HOW AND TECHNIQUES, RELATED TO THE OTHER PARTY’S BUSINESS
ACTIVITIES, WHICH ARE CONTAINED IN THE INTELLECTUAL PROPERTY OF THE OTHER PARTY
AND RETAINED IN THE UNAIDED MEMORIES OF THE EMPLOYEES WHO HAVE ACCESS TO SUCH
INTELLECTUAL PROPERTY PURSUANT TO THIS SECTION 6.10 (“RESIDUAL IDEAS”); PROVIDED
THAT NOTHING CONTAINED IN THIS SECTION 6.10 GIVES THE PARTY WITH SUCH RESIDUAL
IDEAS THE RIGHT TO DISCLOSE, PUBLISH OR DISSEMINATE, EXCEPT AS SET FORTH
ELSEWHERE IN THIS SECTION 6.10, THE SOURCE OF SUCH RESIDUAL IDEAS.


 


(J)  ACI ACKNOWLEDGES THAT IBM IS IN THE BUSINESS OF PROVIDING CONSULTING
SERVICES AND DEVELOPING COMPUTER SOFTWARE FOR A WIDE VARIETY OF CLIENTS AND ACI
UNDERSTANDS THAT IBM WILL CONTINUE THESE ACTIVITIES.  IBM ACKNOWLEDGES THAT ACI
IS IN THE BUSINESS OF DEVELOPING ELECTRONIC PAYMENT SOFTWARE APPLICATIONS AND
IBM UNDERSTANDS THAT ACI WILL CONTINUE THESE ACTIVITIES. ACCORDINGLY, NOTHING IN
THIS SECTION 6.10 WILL PRECLUDE OR LIMIT IBM FROM PROVIDING CONSULTING SERVICES
OR DEVELOPING SOFTWARE OR MATERIALS FOR ITSELF OR OTHER ENTITIES, OR ACI FROM
DEVELOPING ELECTRONIC PAYMENT SOFTWARE APPLICATIONS, IRRESPECTIVE OF THE
POSSIBLE SIMILARITY TO MATERIALS WHICH MIGHT BE DELIVERED TO OR RECEIVED FROM
THE OTHER PARTY, INCLUDING SCREEN FORMATS, STRUCTURE, SEQUENCE AND
ORGANIZATION.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS PARAGRAPH SHALL BE
DEEMED TO DIMINISH EITHER PARTY’S OBLIGATIONS WITH RESPECT TO


 


 


24

--------------------------------------------------------------------------------



 


CONFIDENTIAL INFORMATION SET FORTH IN ARTICLE IX HEREOF OR EXPAND THE SCOPE OF
ANY LICENSE RIGHTS SET FORTH IN THIS SECTION 6.10.


 

ARTICLE VII

 

Delivery

 


SECTION 7.01.  DELIVERY.  ON THE DATE HEREOF:


 


(A)  IBM SHALL DELIVER TO ACI:


 

(I) COUNTERPARTS OF EACH ALLIANCE AGREEMENT EXECUTED BY DULY AUTHORIZED
REPRESENTATIVES OF IBM; AND

 

(II) THE INITIAL PAYMENT, IN IMMEDIATELY AVAILABLE FUNDS, WIRED TO A BANK
ACCOUNT THAT HAS BEEN DESIGNATED BY ACI NOT LATER THAN THREE BUSINESS DAYS PRIOR
TO THE DATE HEREOF, SUCH INITIAL PAYMENT TO BE SUBJECT TO SECTION 6.08(B).

 


(B)  ACI SHALL DELIVER TO IBM:


 

(I) COUNTERPARTS OF EACH ALLIANCE AGREEMENT EXECUTED BY DULY AUTHORIZED
REPRESENTATIVES OF ACI; AND

 

(II) ACI SHALL DELIVER TO IBM AN EXECUTED RECEIPT IN THE FORM OF EXHIBIT E
HERETO EVIDENCING RECEIPT BY ACI OF THE INITIAL PAYMENT.

 

ARTICLE VIII

 


TERM AND TERMINATION

 


SECTION 8.01.  TERM.  THE BASE ALLIANCE AGREEMENTS SHALL COMMENCE AND BECOME
EFFECTIVE ON THE DATE HEREOF AND, SUBJECT TO SECTION 8.02, SHALL TERMINATE ON
THE FIFTH ANNIVERSARY OF THE DATE HEREOF IN THE EVENT THAT EITHER PARTY PROVIDES
A TERMINATION NOTICE (AN “INITIAL TERMINATION NOTICE”) TO THE OTHER PARTY ON OR
PRIOR TO THE FOURTH ANNIVERSARY OF THE DATE HEREOF OF ITS TERMINATION OF THE
BASE ALLIANCE AGREEMENTS.  ANY SUCH INITIAL TERMINATION NOTICE SHALL TERMINATE
THE BASE ALLIANCE AGREEMENTS EFFECTIVE AS OF THE FIFTH ANNIVERSARY OF THE DATE
HEREOF.  IF NEITHER PARTY TIMELY PROVIDES THE OTHER PARTY WITH AN INITIAL
TERMINATION NOTICE, THE BASE ALLIANCE AGREEMENTS SHALL CONTINUE TO BE EFFECTIVE
UNTIL THE DATE THAT IS AT LEAST TWO YEARS FROM THE DATE THAT EITHER PARTY
PROVIDES A TERMINATION NOTICE TO THE OTHER PARTY, SUBJECT TO SECTION 8.02;
PROVIDED THAT, IN ANY EVENT, IF NOT EARLIER TERMINATED PURSUANT TO THIS
ARTICLE VIII, THE BASE ALLIANCE AGREEMENTS SHALL TERMINATE, WITH OR WITHOUT
NOTICE BY EITHER PARTY, ON THE TENTH ANNIVERSARY OF THE DATE HEREOF.


 


SECTION 8.02.  TERMINATION.  NOTWITHSTANDING ANYTHING IN SECTION 8.01 TO THE
CONTRARY, BUT SUBJECT TO SECTION 8.04,


 


 


25

--------------------------------------------------------------------------------



 


(A)  IBM SHALL BE ENTITLED TO TERMINATE ALL OF THE BASE ALLIANCE AGREEMENTS AT
ANY TIME UPON DELIVERY TO ACI OF A TERMINATION NOTICE IN THE EVENT THAT A CHANGE
IN CONTROL OCCURS, WHICH TERMINATION SHALL BE EFFECTIVE UPON SUCH DELIVERY;
PROVIDED THAT IBM MAY ONLY DELIVER A TERMINATION NOTICE PURSUANT TO THIS
SECTION 8.02(A) (I) WITHIN 60 DAYS AFTER THE OCCURRENCE OF A CHANGE IN CONTROL
AND (II) AFTER EACH OF THE AMC AND THE SENIOR ALLIANCE EXECUTIVES HAVE ENGAGED
IN DISCUSSIONS WITH RESPECT TO THE IMPACT OF SUCH CHANGE IN CONTROL ON THE
ALLIANCE (UNLESS ACI’S AMC MEMBERS OR SENIOR ALLIANCE EXECUTIVE ARE UNWILLING OR
CONSISTENTLY UNAVAILABLE TO ENGAGE IN SUCH DISCUSSIONS); AND


 


(B)   EITHER PARTY (THE “TERMINATING PARTY”) SHALL BE ENTITLED TO TERMINATE ALL
OF THE BASE ALLIANCE AGREEMENTS AT ANY TIME UPON DELIVERY TO THE OTHER PARTY
(THE “DEFAULTING PARTY”) OF A TERMINATION NOTICE, WHICH TERMINATION SHALL BE
EFFECTIVE UPON SUCH DELIVERY, IN THE EVENT THAT:


 

(I) THE DEFAULTING PARTY IS IN MATERIAL BREACH OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER ALLIANCE AGREEMENT AND THE NATURE OF SUCH BREACH IS SUCH
THAT IT IS NOT CAPABLE OF BEING REMEDIED OR, IF SUCH BREACH IS CAPABLE OF BEING
REMEDIED, THE DEFAULTING PARTY FAILS TO REMEDY SUCH BREACH TO THE REASONABLE
SATISFACTION OF THE TERMINATING PARTY WITHIN AN AMOUNT OF TIME DESIGNATED BY THE
TERMINATING PARTY IN A WRITTEN NOTICE FROM THE TERMINATING PARTY SPECIFYING THE
BREACH AND REQUESTING REMEDY OF SUCH BREACH WITHIN A REASONABLY DESIGNATED
AMOUNT OF TIME (BUT IN NO EVENT FEWER THAN 60 DAYS, UNLESS MUTUALLY AGREED
OTHERWISE) THAT, IN THE GOOD FAITH OPINION OF THE TERMINATING PARTY, IS
REASONABLE ON THE BASIS AND IN THE CONTEXT OF THE NATURE OF SUCH BREACH;

 

(II) THE DEFAULTING PARTY CONSISTENTLY BREACHES THIS AGREEMENT OR ANY OTHER
ALLIANCE AGREEMENT TO AN EXTENT WHICH IN THE AGGREGATE AMOUNTS TO A MATERIAL
BREACH THAT IS UNABLE TO BE REMEDIED; OR

 

(III) BANKRUPTCY OCCURS IN RESPECT OF THE DEFAULTING PARTY;

 

PROVIDED THAT A TERMINATING PARTY MAY ONLY PROVIDE A NOTICE OF BREACH OR A
TERMINATION NOTICE PURSUANT TO CLAUSE (I) OR (II) OF THIS SECTION 8.02(B) AFTER
EACH OF THE AMC AND THE SENIOR ALLIANCE EXECUTIVES HAVE ENGAGED IN DISCUSSIONS
WITH RESPECT TO ANY SUCH MATERIAL BREACH (UNLESS THE DEFAULTING PARTY’S AMC
MEMBERS OR SENIOR ALLIANCE EXECUTIVE ARE UNWILLING OR CONSISTENTLY UNAVAILABLE
TO ENGAGE IN SUCH DISCUSSIONS).

 


SECTION 8.03.  TERMINATION NOTICE.  ANY NOTICE OF TERMINATION (A “TERMINATION
NOTICE”) SHALL SPECIFY THE FOLLOWING IN REASONABLE DETAIL:


 


(A)  THE TERMINATING PARTY’S BASIS FOR SUCH TERMINATION;


 


(B)  THE EFFECTIVE DATE OF TERMINATION; AND


 


 


26

--------------------------------------------------------------------------------



 

ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

 


(C)


 


  [_*_]


 


SECTION 8.04.  EFFECT OF TERMINATION.  AT THE TIME THAT TERMINATION OF THE BASE
ALLIANCE AGREEMENTS IN ACCORDANCE WITH SECTION 8.01 OR SECTION 8.02 IS
EFFECTIVE, (X) EXCEPT AS EXPRESSLY PROVIDED BELOW OR IN ANY BASE ALLIANCE
AGREEMENT, ALL OF THE OBLIGATIONS OF THE PARTIES UNDER THE BASE ALLIANCE
AGREEMENTS SHALL TERMINATE AND CEASE TO BE OF FURTHER FORCE OR EFFECT AND
(Y) [_*_].  ANY SUCH TERMINATION SHALL NOT RELEASE EITHER PARTY FROM ANY
LIABILITY THAT HAS ALREADY ACCRUED AS OF THE EFFECTIVE DATE OF SUCH  TERMINATION
AND SHALL NOT CONSTITUTE A WAIVER OR RELEASE OF, OR OTHERWISE BE DEEMED TO
PREJUDICE OR ADVERSELY AFFECT, ANY RIGHTS, REMEDIES OR CLAIMS WHICH A PARTY MAY
HAVE HEREUNDER, AT LAW, EQUITY OR OTHERWISE OR WHICH MAY ARISE OUT OF OR IN
CONNECTION WITH SUCH TERMINATION.  IN ADDITION, THE FOLLOWING PROVISIONS SHALL
SURVIVE THE TERMINATION OF THE BASE ALLIANCE AGREEMENTS AND REMAIN IN FULL FORCE
AND EFFECT IN ACCORDANCE WITH THEIR TERMS:


 

(I) ARTICLE II (REPRESENTATIONS AND WARRANTIES OF ACI);

 

(II) ARTICLE III (REPRESENTATIONS AND WARRANTIES OF IBM);

 

(III) SECTION 6.02 (RELATING TO PUBLICITY AND DISCLOSURE);

 

(IV) [_*_]

 

(V) SECTION 6.09 (RELATING TO TRANSITION OBLIGATIONS);

 

(VI) SECTION 6.10 (RELATING TO INTELLECTUAL PROPERTY)

 

(VII) THIS ARTICLE VIII;

 

(VIII)  ARTICLE IX (CONFIDENTIALITY);

 

(IX) ARTICLE X (INDEMNIFICATION AND LIMITATION ON LIABILITY);

 

(X) ARTICLE XI (DISPUTE RESOLUTION);

 

(XI) ARTICLE XII (MISCELLANEOUS); AND

 

(XII) EACH PROVISION OF EACH OTHER BASE ALLIANCE AGREEMENT THAT, BY THE EXPRESS
TERMS OF SUCH BASE ALLIANCE AGREEMENT, SURVIVES THE TERMINATION OF THE BASE
ALLIANCE AGREEMENTS.

 

 

27

--------------------------------------------------------------------------------


 

ARTICLE IX

 


CONFIDENTIALITY

 


SECTION 9.01.  CONFIDENTIAL INFORMATION.  IBM AND ACI AGREE THAT (A) INFORMATION
DISCLOSED BY THE DISCLOSING PARTY (THE “DISCLOSING PARTY”) TO THE OTHER PARTY
(THE “RECEIVING PARTY”), BOTH PRIOR TO AND AFTER THE DATE HEREOF, IN CONNECTION
WITH THE ALLIANCE INCLUDES TECHNICAL, MARKETING, FINANCIAL, COMMERCIAL AND OTHER
PROPRIETARY INFORMATION AND IS DISCLOSED FOR THE SOLE PURPOSE OF SUCCESSFULLY
EFFECTING THE ALLIANCE AND (B) THE MUTUAL OBJECTIVE OF THE PARTIES PURSUANT TO
THIS ARTICLE IX IS TO PROVIDE APPROPRIATE PROTECTION OF SUCH CONFIDENTIAL
INFORMATION WHILE MAINTAINING THE ABILITY OF THE PARTIES TO CONDUCT THEIR
RESPECTIVE BUSINESS ACTIVITIES.  ANY SUCH TECHNICAL, MARKETING, FINANCIAL,
COMMERCIAL AND OTHER PROPRIETARY INFORMATION DISCLOSED BY A DISCLOSING PARTY
SHALL BE DEEMED TO BE CONFIDENTIAL INFORMATION IF IT IS DISCLOSED (I) IN WRITING
AND MARKED “CONFIDENTIAL” AT THE TIME OF SUCH DISCLOSURE BY THE DISCLOSING
PARTY, OR (II) BY ORAL AND/OR VISUAL PRESENTATION AND EITHER DESIGNATED IN
ADVANCE AS “CONFIDENTIAL” BY THE DISCLOSING PARTY OR READILY APPARENT AS
CONFIDENTIAL DISCLOSURE (ANY SUCH INFORMATION, “CONFIDENTIAL INFORMATION”).


 


SECTION 9.02.  CONFIDENTIALITY OBLIGATIONS.


 


(A)  THE RECEIVING PARTY AGREES TO USE THE SAME CARE AND DISCRETION TO AVOID
DISCLOSURE, PUBLICATION OR DISSEMINATION OF THE DISCLOSING PARTY’S CONFIDENTIAL
INFORMATION AS IT USES WITH ITS OWN SIMILAR INFORMATION THAT IT DOES NOT WISH TO
DISCLOSE, PUBLISH OR DISSEMINATE; PROVIDED THAT THE INHERENT DISCLOSURE OF
IDEAS, CONCEPTS, KNOW-HOW OR TECHNIQUES CONTAINED IN THE DISCLOSING PARTY’S
CONFIDENTIAL INFORMATION BY THE RECEIVING PARTY IN THE USE, DISTRIBUTION OR
MARKETING OF ANY PRODUCT OR SERVICE IN CONNECTION WITH ACTIVITIES PERFORMED
UNDER THE ENABLEMENT ASSISTANCE AGREEMENT SHALL NOT BE DEEMED TO BE IN VIOLATION
OF THE RECEIVING PARTY’S OBLIGATIONS UNDER THIS SECTION 9.02(A). 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN ANY ALLIANCE AGREEMENT, THE
RECEIVING PARTY MAY USE THE DISCLOSING PARTY’S CONFIDENTIAL INFORMATION SOLELY
IN CONNECTION WITH ACTIVITIES CONTEMPLATED BY THE ALLIANCE.  THE RECEIVING PARTY
MAY DISCLOSE THE DISCLOSING PARTY’S CONFIDENTIAL INFORMATION TO THE FOLLOWING
PARTIES:


 

(I) ITS EMPLOYEES AND EMPLOYEES OF ITS SUBSIDIARIES WHO HAVE A NEED TO KNOW;

 

(II) ANY OTHER PARTY WITH THE DISCLOSING PARTY’S PRIOR WRITTEN CONSENT; AND

 

(III) WHERE IBM IS THE RECEIVING PARTY, IBM MAY DISCLOSE ACI’S CONFIDENTIAL
INFORMATION TO IBM’S BUSINESS PARTNERS AND, WHERE ACI IS THE RECEIVING PARTY,
ACI MAY DISCLOSE IBM’S CONFIDENTIAL INFORMATION TO ACI’S AUTHORIZED
DISTRIBUTORS, IN EACH CASE SOLELY WITH RESPECT TO ACTIVITIES PERFORMED UNDER THE
ALLIANCE AGREEMENTS;

 

 

28

--------------------------------------------------------------------------------


 

PROVIDED THAT, PRIOR TO ANY SUCH DISCLOSURE PURSUANT TO CLAUSE (III) ABOVE, THE
RECEIVING PARTY MUST HAVE A WRITTEN AGREEMENT IN A CUSTOMARY FORM WITH SUCH
PARTY SUFFICIENT TO REQUIRE THAT PARTY TO TREAT SUCH CONFIDENTIAL INFORMATION IN
ACCORDANCE WITH THIS ARTICLE IX.

 


(B)  THE RECEIVING PARTY MAY DISCLOSE THE DISCLOSING PARTY’S CONFIDENTIAL
INFORMATION AS REQUIRED BY APPLICABLE LAW; PROVIDED THAT (I) IF REASONABLY
PRACTICABLE, THE RECEIVING PARTY GIVES THE DISCLOSING PARTY REASONABLE NOTICE
AND OPPORTUNITY TO SEEK AN APPROPRIATE PROTECTIVE ORDER OR WAIVE COMPLIANCE WITH
THIS ARTICLE IX AND (II) SUCH RECEIVING PARTY SHALL COMPLY WITH THE PROVISIONS
UNDER SECTION 6.02(B), IF APPLICABLE. IF THE DISCLOSING PARTY WAIVES COMPLIANCE
WITH THIS ARTICLE IX IN ACCORDANCE WITH CLAUSE (I) OF THIS SECTION 9.02(B), OR
AFTER A REASONABLE AMOUNT OF TIME HAS ELAPSED FROM THE RECEIVING PARTY’S NOTICE,
A PROTECTIVE ORDER HAS NOT BEEN ENTERED (AND, IF APPLICABLE, THE PARTIES HAVE
COMPLIED WITH SECTION 6.02(B)), THE RECEIVING PARTY MAY DISCLOSE THAT PORTION OF
SUCH CONFIDENTIAL INFORMATION WHICH ITS IN-HOUSE OR OUTSIDE COUNSEL ADVISES THAT
IT IS COMPELLED TO DISCLOSE.


 


(C)  NON-PUBLIC INFORMATION OF ACI MAY ALSO BE CONSIDERED MATERIAL TO ACI FOR
PURPOSES OF FEDERAL AND STATE SECURITIES LAWS AND COMMISSION RULES AND
REGULATIONS.  IBM ACKNOWLEDGES THAT IT IS AWARE OF THE UNITED STATES SECURITIES
LAWS REGARDING THE POSSESSION OF MATERIAL NON-PUBLIC INFORMATION CONCERNING A
COMPANY WHOSE SHARES ARE PUBLICLY TRADED ON AN EXCHANGE.


 


(D)  (I) ACI ACKNOWLEDGES THAT IBM IS IN THE BUSINESS OF PROVIDING CONSULTING
SERVICES AND DEVELOPING COMPUTER SOFTWARE FOR A WIDE VARIETY OF CLIENTS AND ACI
UNDERSTANDS THAT IBM WILL CONTINUE THESE ACTIVITIES AND (II) IBM ACKNOWLEDGES
THAT ACI IS IN THE BUSINESS OF DEVELOPING ELECTRONIC PAYMENT SOFTWARE
APPLICATIONS AND IBM UNDERSTANDS THAT ACI WILL CONTINUE THESE ACTIVITIES.
ACCORDINGLY, NOTHING IN THIS ARTICLE IX SHALL PRECLUDE OR LIMIT IBM FROM
PROVIDING CONSULTING SERVICES AND/OR DEVELOPING SOFTWARE OR MATERIALS FOR ITSELF
OR OTHER ENTITIES, OR ACI FROM DEVELOPING ELECTRONIC PAYMENT SOFTWARE
APPLICATIONS, IRRESPECTIVE OF THE POSSIBLE SIMILARITY TO MATERIALS WHICH MIGHT
BE DELIVERED TO OR RECEIVED FROM THE OTHER PARTY, INCLUDING SCREEN FORMATS,
STRUCTURE, SEQUENCE AND ORGANIZATION.


 


(E)  THE RECEIVING PARTY SHALL, UPON WRITTEN REQUEST BY THE DISCLOSING PARTY, AT
ANY TIME, INSTRUCT ITS PERSONNEL THAT HAVE BEEN GRANTED ACCESS TO CONFIDENTIAL
INFORMATION TO PROMPTLY DESTROY ANY CONFIDENTIAL INFORMATION IN THEIR
POSSESSION; PROVIDED THAT THE RECEIVING PARTY SHALL BE PERMITTED TO RETAIN A
COPY OF SUCH CONFIDENTIAL INFORMATION SOLELY FOR ARCHIVAL PURPOSES. 
NOTWITHSTANDING THE DESTRUCTION OF CONFIDENTIAL INFORMATION, OR THE FAILURE TO
SO DESTROY CONFIDENTIAL INFORMATION, THE PARTIES SHALL CONTINUE TO BE BOUND, FOR
ANY REMAINING TERM HEREUNDER, BY THE RIGHTS AND OBLIGATIONS OF CONFIDENTIALITY
HEREUNDER.


 


(F)  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS ARTICLE IX, IN THE EVENT
OF ANY BREACH OR THREATENED BREACH OF ANY OF THE PROVISIONS OF THIS ARTICLE IX,
THE AGGRIEVED PARTY, IN ADDITION TO ANY OTHER REMEDIES IT MAY HAVE AT LAW OR IN
EQUITY, IS ENTITLED TO SEEK INJUNCTIVE RELIEF.


 


 


29

--------------------------------------------------------------------------------



 


SECTION 9.03.  CONFIDENTIALITY PERIOD.  CONFIDENTIAL INFORMATION DISCLOSED
PURSUANT TO THIS ARTICLE IX WILL BE SUBJECT TO THE TERMS OF THIS ARTICLE IX FOR
THREE YEARS FROM THE INITIAL DATE OF DISCLOSURE OF SUCH CONFIDENTIAL
INFORMATION.  IN ADDITION, AT THE REQUEST OF A PARTY ON A CASE-BY-CASE BASIS,
PRIOR TO THE DISCLOSURE OF ANY PARTICULAR CONFIDENTIAL INFORMATION, THE PARTIES
SHALL DISCUSS WHETHER A LONGER CONFIDENTIALITY PERIOD IS APPROPRIATE WITH
RESPECT TO SUCH CONFIDENTIAL INFORMATION.


 


SECTION 9.04.  EXCEPTIONS TO CONFIDENTIALITY OBLIGATIONS.  NOTWITHSTANDING ANY
PROVISION OF THIS ARTICLE IX, THE RECEIVING PARTY MAY DISCLOSE, PUBLISH,
DISSEMINATE AND USE CONFIDENTIAL INFORMATION THAT IS:


 


(A)  ALREADY IN ITS POSSESSION WITHOUT OBLIGATION OF CONFIDENTIALITY;


 


(B)  DEVELOPED INDEPENDENTLY;


 


(C)  OBTAINED FROM A SOURCE OTHER THAN THE DISCLOSING PARTY WITHOUT OBLIGATION
OF CONFIDENTIALITY;


 


(D)  PUBLICLY AVAILABLE WHEN RECEIVED, OR THEREAFTER BECOMES PUBLICLY AVAILABLE
THROUGH NO FAULT OF THE RECEIVING PARTY; OR


 


(E)  DISCLOSED BY THE DISCLOSING PARTY TO ANOTHER PARTY WITHOUT OBLIGATION OF
CONFIDENTIALITY.


 


SECTION 9.05.  RESIDUAL INFORMATION.  THE RECEIVING PARTY MAY DISCLOSE, PUBLISH,
DISSEMINATE AND USE THE IDEAS, CONCEPTS, KNOW-HOW AND TECHNIQUES, RELATED TO THE
RECEIVING PARTY’S BUSINESS ACTIVITIES, WHICH ARE CONTAINED IN THE CONFIDENTIAL
INFORMATION DISCLOSED BY THE DISCLOSING PARTY AND RETAINED IN THE UNAIDED
MEMORIES OF THE RECEIVING PARTY’S EMPLOYEES WHO HAVE ACCESS TO SUCH CONFIDENTIAL
INFORMATION PURSUANT TO THIS ARTICLE IX (SUCH CONFIDENTIAL INFORMATION,
“RESIDUAL INFORMATION”); PROVIDED THAT NOTHING CONTAINED IN THIS SECTION 9.05
GIVES THE RECEIVING PARTY THE RIGHT TO DISCLOSE, PUBLISH OR DISSEMINATE, EXCEPT
AS SET FORTH ELSEWHERE IN THIS ARTICLE IX:


 


(A)  THE SOURCE OF RESIDUAL INFORMATION;


 


(B)  ANY FINANCIAL, STATISTICAL OR PERSONNEL DATA OF THE DISCLOSING PARTY; OR


 


(C)  THE BUSINESS PLANS OF THE DISCLOSING PARTY.


 


SECTION 9.06.  DISCLAIMERS.


 


(A)  ALL CONFIDENTIAL INFORMATION DISCLOSED BY THE DISCLOSING PARTY IS PROVIDED
SOLELY ON AN “AS IS” BASIS.


 


(B)  THE DISCLOSING PARTY SHALL NOT BE LIABLE FOR ANY DAMAGES ARISING OUT OF THE
USE OF CONFIDENTIAL INFORMATION DISCLOSED PURSUANT TO THIS ARTICLE IX.

 

 

30

--------------------------------------------------------------------------------

 



 


(C)  NEITHER THIS ARTICLE IX, NOR ANY DISCLOSURE OF CONFIDENTIAL INFORMATION,
GRANTS THE RECEIVING PARTY ANY RIGHT OR LICENSE UNDER ANY TRADEMARK, COPYRIGHT
OR PATENT NOW OR HEREAFTER OWNED OR CONTROLLED BY THE DISCLOSING PARTY.


 


(D)  DISCLOSURE OF CONFIDENTIAL INFORMATION CONTAINING BUSINESS PLANS IS FOR
PLANNING PURPOSES ONLY.  THE DISCLOSING PARTY MAY CHANGE OR CANCEL ITS PLANS AT
ANY TIME. USE OF SUCH CONFIDENTIAL INFORMATION IS AT THE RECEIVING PARTY’S OWN
RISK.


 


(E)  NOTHING IN THIS ARTICLE IX REQUIRES EITHER PARTY TO DISCLOSE OR TO RECEIVE
CONFIDENTIAL INFORMATION.


 


(F)  THE RECEIPT OF CONFIDENTIAL INFORMATION PURSUANT TO THIS ARTICLE IX WILL
NOT PRECLUDE, OR IN ANY WAY LIMIT, THE RECEIVING PARTY FROM:


 

(I) PROVIDING TO OTHERS PRODUCTS OR SERVICES WHICH MAY BE COMPETITIVE WITH
PRODUCTS OR SERVICES OF THE DISCLOSING PARTY;

 

(II) PROVIDING PRODUCTS OR SERVICES TO OTHERS WHO COMPETE WITH THE DISCLOSING
PARTY; OR

 

(III) ASSIGNING ITS EMPLOYEES IN ANY WAY IT MAY CHOOSE.

 

ARTICLE X

Indemnification and Limitation on Liability

 


SECTION 10.01.  INDEMNIFICATION.  IF A THIRD PARTY CLAIMS THAT ANY PRODUCT,
SERVICE, MATERIAL OR DELIVERABLE PROVIDED BY A PARTY (THE “INDEMNIFYING PARTY”)
TO ANY CUSTOMER OR TO THE OTHER PARTY (THE “INDEMNIFIED PARTY”), INFRINGES SUCH
THIRD PARTY’S PATENT, TRADEMARK OR COPYRIGHT, THE INDEMNIFYING PARTY WILL DEFEND
THE INDEMNIFIED PARTY AGAINST THAT CLAIM AT THE INDEMNIFYING PARTY’S EXPENSE,
AND SHALL PAY ALL COSTS, DAMAGES AND ATTORNEY’S FEES THAT A COURT FINALLY AWARDS
OR THAT ARE INCLUDED IN A SETTLEMENT APPROVED BY THE INDEMNIFYING PARTY;
PROVIDED THAT THE INDEMNIFIED PARTY:


 


(A)  PROMPTLY NOTIFIES THE INDEMNIFYING PARTY IN WRITING OF THE CLAIM; AND


 


(B)  ALLOWS THE INDEMNIFYING PARTY TO CONTROL, AND REASONABLY COOPERATES WITH
THE INDEMNIFIED PARTY IN, THE DEFENSE AND ANY RELATED SETTLEMENT NEGOTIATIONS.


 


NOTWITHSTANDING THE FOREGOING, THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE
NOTICE AS PROVIDED HEREIN SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS
INDEMNIFICATION OBLIGATION SET FORTH ABOVE EXCEPT TO THE EXTENT THAT SUCH
FAILURE RESULTS IN A LACK OF ACTUAL NOTICE TO THE INDEMNIFYING PARTY AND SUCH
INDEMNIFYING PARTY IS ACTUALLY PREJUDICED AS A RESULT OF SUCH FAILURE TO GIVE
NOTICE.


 


SECTION 10.02.  REMEDIES.  IF A CLAIM OF THE NATURE SET FORTH IN SECTION 10.01
IS MADE OR APPEARS LIKELY TO BE MADE, THE INDEMNIFIED PARTY AGREES TO PERMIT THE
INDEMNIFYING PARTY TO ENABLE THE INDEMNIFIED PARTY TO CONTINUE TO USE THE
PRODUCT,


 


 


31

--------------------------------------------------------------------------------



 


SERVICE, MATERIAL OR DELIVERABLE PROVIDED BY THE INDEMNIFYING PARTY, OR TO
MODIFY THEM, OR REPLACE THEM WITH SUCH PRODUCTS, SERVICES, MATERIALS OR
DELIVERABLES, AS THE CASE MAY BE, THAT ARE AT LEAST FUNCTIONALLY EQUIVALENT. IF
THE INDEMNIFYING PARTY DETERMINES THAT NONE OF THESE ALTERNATIVES IS REASONABLY
AVAILABLE, THE INDEMNIFIED PARTY AGREES TO RETURN THE PRODUCT, SERVICE, MATERIAL
OR DELIVERABLE THAT IS THE SUBJECT TO SUCH CLAIM, TO THE INDEMNIFYING PARTY ON
THE INDEMNIFYING PARTY’S WRITTEN REQUEST.  THE INDEMNIFYING PARTY WILL THEN GIVE
THE INDEMNIFIED PARTY A CREDIT EQUAL TO THE AMOUNT THAT THE INDEMNIFIED PARTY
PAID TO THE INDEMNIFYING PARTY FOR THE CREATION OF SUCH PRODUCT, SERVICE,
MATERIAL OR DELIVERABLE.


 


SECTION 10.03.  CLAIMS FOR WHICH THE PARTIES ARE NOT RESPONSIBLE. 
NOTWITHSTANDING SECTION 10.01:


 


(A)  IBM SHALL NOT HAVE ANY OBLIGATION TO ACI REGARDING ANY CLAIM BASED ON ANY
OF THE FOLLOWING:


 

(I) ANYTHING PROVIDED BY ACI OR A THIRD PARTY ON ACI’S BEHALF THAT IS
INCORPORATED INTO SUCH PRODUCT, SERVICE, MATERIAL OR DELIVERABLE OR IBM’S
COMPLIANCE WITH ANY DESIGNS, SPECIFICATIONS OR INSTRUCTIONS PROVIDED BY ACI OR A
THIRD PARTY ON ACI’S BEHALF;

 

(II) THE MODIFICATION OF SUCH PRODUCT, SERVICE, MATERIAL OR DELIVERABLE BY ACI
OR A THIRD PARTY ON ACI’S BEHALF;

 

(III) THE COMBINATION, OPERATION OR USE OF SUCH PRODUCT, SERVICE, MATERIAL OR
DELIVERABLE WITH ANY PRODUCT, DATA, APPARATUS, METHOD OR PROCESS THAT IBM DID
NOT PROVIDE AS A SYSTEM, IF THE INFRINGEMENT WOULD NOT HAVE OCCURRED WERE IT NOT
FOR SUCH COMBINATION, OPERATION OR USE; AND

 

(IV) THE DISTRIBUTION, OPERATION OR USE OF SUCH PRODUCT, SERVICE, MATERIAL OR
DELIVERABLE OUTSIDE OF ACI AND ITS AFFILIATES.

 


(B)  ACI SHALL NOT HAVE ANY OBLIGATION TO IBM REGARDING ANY CLAIM BASED ON ANY
OF THE FOLLOWING:


 

(I) ANYTHING PROVIDED BY IBM OR A THIRD PARTY ON IBM’S BEHALF THAT IS
INCORPORATED INTO SUCH PRODUCT, SERVICE, MATERIAL OR DELIVERABLE OR ACI’S
COMPLIANCE WITH ANY DESIGNS, SPECIFICATIONS OR INSTRUCTIONS PROVIDED BY IBM OR A
THIRD PARTY ON IBM’S BEHALF;

 

(II) THE MODIFICATION OF SUCH PRODUCT, SERVICE, MATERIAL OR DELIVERABLE BY IBM
OR A THIRD PARTY ON IBM’S BEHALF;

 

(III) THE COMBINATION, OPERATION OR USE OF SUCH PRODUCT, SERVICE, MATERIAL OR
DELIVERABLE WITH ANY PRODUCT, DATA, APPARATUS, METHOD OR PROCESS THAT ACI DID
NOT PROVIDE AS A SYSTEM, IF THE INFRINGEMENT WOULD NOT HAVE OCCURRED WERE IT NOT
FOR SUCH COMBINATION, OPERATION OR USE; AND

 

 

32

--------------------------------------------------------------------------------


 

ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

 

(IV) THE DISTRIBUTION, OPERATION OR USE OF SUCH PRODUCT, SERVICE, MATERIAL OR
DELIVERABLE OUTSIDE OF IBM AND ITS AFFILIATES.

 


SECTION 10.04.  LIMITATION ON LIABILITY.


 


(A)  NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY CONSEQUENTIAL
DAMAGES (INCLUDING LOST PROFITS, BUSINESS, REVENUE, GOODWILL OR ANTICIPATED
SAVINGS AND LOSS OF OR DAMAGE TO DATA AND RECORDS), SPECIAL DAMAGES, INCIDENTAL
DAMAGES, INDIRECT DAMAGES OR PUNITIVE DAMAGES UNDER THIS AGREEMENT OR UNDER ANY
OTHER ALLIANCE AGREEMENT, EVEN IF ADVISED THAT ANY OF THESE TYPES OF DAMAGES MAY
OCCUR; PROVIDED THAT THE LIMITATIONS SET FORTH THIS SECTION 10.04(A) SHALL NOT
APPLY TO (I) ANY SUCH DAMAGES THAT MAY BE AWARDED PURSUANT TO A THIRD PARTY’S
CLAIM CONTEMPLATED BY SECTION 10.01 OR (II) ANY BREACH OF A PARTY’S OBLIGATIONS
SET FORTH IN ARTICLE IX OR SECTION 10 OF THE ENABLEMENT ASSISTANCE AGREEMENT;
AND PROVIDED, FURTHER, THAT THE LIMITATIONS SET FORTH IN THIS
SECTION 10.04(A) WITH RESPECT TO CONSEQUENTIAL DAMAGES AND INDIRECT DAMAGES
SHALL NOT APPLY TO ANY CLAIM FOR WILLFUL INFRINGEMENT OF INTELLECTUAL PROPERTY
RIGHTS.


 


(B)  EACH PARTY’S ENTIRE LIABILITY FOR ALL CLAIMS IN THE AGGREGATE ARISING FROM
OR RELATED TO ANY ALLIANCE AGREEMENT WILL IN NO EVENT EXCEED:


 

(I) PAYMENTS REFERRED TO IN SECTION 10.01;

 

(II) PAYMENTS [_*_] EXPRESSLY REQUIRED TO BE MADE TO THE OTHER PARTY PURSUANT TO
THE ALLIANCE AGREEMENTS;

 

(III) DAMAGES FOR BODILY INJURY (INCLUDING DEATH), AND DAMAGE TO REAL PROPERTY
AND TANGIBLE PERSONAL PROPERTY FOR WHICH A PARTY IS LEGALLY LIABLE;

 

(IV) DAMAGES FOR INFRINGEMENT BY ONE PARTY OF THE OTHER PARTY’S INTELLECTUAL
PROPERTY RIGHTS; AND

 

(V) THE AMOUNT OF ANY OTHER ACTUAL DIRECT DAMAGES IN AN AGGREGATE AMOUNT NOT TO
EXCEED $[_*_]; PROVIDED THAT NO SUCH LIMITATION SHALL BE APPLIED TO ACTUAL
DIRECT DAMAGES AWARDED TO A PARTY AS A RESULT OF THE OTHER PARTY’S BREACH OF ITS
OBLIGATIONS SET FORTH IN ARTICLE IX OF THIS AGREEMENT OR SECTION 10 OF THE
ENABLEMENT ASSISTANCE AGREEMENT.

 


(C)  THE LIMITS SET FORTH IN THIS SECTION 10.04 ALSO APPLY TO EACH PARTY’S
SUBCONTRACTORS. IT IS THE MAXIMUM FOR WHICH SUCH PARTY AND ITS SUBCONTRACTORS
ARE COLLECTIVELY RESPONSIBLE.


 


(D)  THE PROVISIONS OF THIS SECTION 10.04 APPLY TO ALL LIABILITIES, CLAIMS AND
CAUSES OF ACTION, REGARDLESS OF THE BASIS ON WHICH A PARTY IS ENTITLED TO CLAIM
DAMAGES FROM THE OTHER PARTY (INCLUDING FUNDAMENTAL BREACH, FAILURE OF ESSENTIAL


 


 


33

--------------------------------------------------------------------------------



 


PURPOSE, NEGLIGENCE OR OTHER CONTRACT OR TORT CLAIM), OTHER THAN FOR WILLFUL
MISCONDUCT OR WILLFUL MISREPRESENTATION.


 


SECTION 10.05.  GENERAL.  THIS ARTICLE X STATES EACH PARTY’S ENTIRE OBLIGATION
AND EACH PARTY’S EXCLUSIVE REMEDY REGARDING ANY CLAIM OF INFRINGEMENT.

 

ARTICLE XI

Dispute Resolution.

 


SECTION 11.01.  INTENTION OF THE PARTIES.  THE PARTIES INTEND THAT ALL DISPUTES
BETWEEN THE PARTIES ARISING OUT OF THIS AGREEMENT OR ANY OTHER ALLIANCE
AGREEMENT SHALL BE SETTLED BY THE PARTIES AMICABLY THROUGH GOOD FAITH
DISCUSSIONS UPON THE WRITTEN REQUEST OF EITHER PARTY.


 


SECTION 11.02.  PROCEDURES


 


(A)   PRIOR TO FILING SUIT, INSTITUTING A PROCEEDING OR SEEKING OTHER JUDICIAL
OR GOVERNMENTAL RESOLUTION IN CONNECTION WITH ANY DISPUTE BETWEEN THE PARTIES OR
ANY OF THEIR SUBSIDIARIES ARISING OUT OF ANY OF THE ALLIANCE AGREEMENTS OR ANY
ASPECT OF THE ALLIANCE, THE PARTIES WILL ATTEMPT TO RESOLVE SUCH DISPUTE THROUGH
GOOD FAITH NEGOTIATIONS.  IF A DISPUTE ARISES IN RESPECT OF A MATTER RELATING TO
A SPECIFIC ALLIANCE AGREEMENT, THE PARTIES SHALL FIRST EXERCISE THE DISPUTE
RESOLUTIONS PROCEDURES, IF ANY, SET FORTH IN SUCH ALLIANCE AGREEMENT.  IF THE
PARTIES DO NOT RESOLVE THE DISPUTE AFTER EXHAUSTING THE DISPUTE RESOLUTIONS
PROCEDURES, IF ANY, SET FORTH IN SUCH ALLIANCE AGREEMENT, OR IF NO DISPUTE
RESOLUTION PROCEDURES ARE PROVIDED IN THE APPLICABLE ALLIANCE AGREEMENT, THE
PARTIES SHALL UTILIZE THE DISPUTE RESOLUTION PROCEDURES SET FORTH IN THIS
SECTION 11.02, AS FOLLOWS:


 

(I) EITHER PARTY SHALL SEND A WRITTEN NOTICE TO THE OTHER PARTY REQUESTING
NEGOTIATIONS TO CONTINUE RESOLVING, OR INITIALLY ATTEMPT TO RESOLVE, AS THE CASE
MAY BE (DEPENDING UPON WHETHER DISPUTE RESOLUTION PROCEDURES ARE PROVIDED IN THE
APPLICABLE ALLIANCE AGREEMENT), THE DISPUTE IN ACCORDANCE WITH THE PROCEDURES
SET FORTH IN THIS SECTION 11.02.  PROMPTLY FOLLOWING RECEIPT OF SUCH NOTICE BY
THE OTHER PARTY, EACH PARTY SHALL CAUSE ITS ALLIANCE EXECUTIVE TOGETHER WITH, IF
NECESSARY, AN INDIVIDUAL DESIGNATED BY IT AS HAVING GENERAL RESPONSIBILITY FOR
THE AFFECTED ALLIANCE AGREEMENT TO MEET IN PERSON WITH THE CORRESPONDING
INDIVIDUALS DESIGNATED BY THE OTHER PARTY TO DISCUSS THE DISPUTE; AND

 

(II) IF THE DISPUTE IS NOT RESOLVED WITHIN 60 DAYS (OR SUCH SHORTER TIME AS THE
PARTIES AGREE IS NECESSARY TO ATTEMPT TO RESOLVE THE DISPUTE IN ORDER TO SATISFY
THE PARTIES’ CLIENT SERVICE OBLIGATIONS THAT MAY BE THE SUBJECT OF SUCH DISPUTE)
AFTER THE FIRST MEETING BETWEEN SUCH INDIVIDUALS DESCRIBED IN CLAUSE (I) OF THIS
SECTION 11.02(A), THEN, UPON THE WRITTEN REQUEST OF EITHER PARTY, EACH PARTY
SHALL CAUSE ITS SENIOR ALLIANCE EXECUTIVE AND ITS ALLIANCE EXECUTIVE (TOGETHER
WITH, IF NECESSARY, AN INDIVIDUAL DESIGNATED BY IT AS HAVING GENERAL
RESPONSIBILITY FOR THE AFFECTED ALLIANCE AGREEMENT) TO

 

 

34

--------------------------------------------------------------------------------


 

MEET IN PERSON WITH THE SENIOR ALLIANCE EXECUTIVE, ALLIANCE EXECUTIVE AND THE
INDIVIDUAL OR INDIVIDUALS SO DESIGNATED BY THE OTHER PARTY TO DISCUSS THE
DISPUTE.

 

Except and only to the limited extent provided in Section 11.02(b), neither
Party shall file suit, institute a Proceeding or seek other judicial or
governmental resolution of the dispute until at least 60 days after the first
meeting between the corporate officers described in clause (ii) of this
Section 11.02(a).

 


(B)  NOTWITHSTANDING THE PROVISIONS OF SECTION 11.02(A), EITHER PARTY MAY
INSTITUTE A PROCEEDING SEEKING A PRELIMINARY INJUNCTION, TEMPORARY RESTRAINING
ORDER OR OTHER EQUITABLE RELIEF (EXCLUDING RESCISSION, ECONOMIC DAMAGES OR OTHER
FORMS OF NON-INJUNCTIVE RELIEF), IF NECESSARY IN THE GOOD FAITH OPINION OF THAT
PARTY TO AVOID MATERIAL HARM TO ITS PROPERTY, RIGHTS OR OTHER INTERESTS, BEFORE
COMMENCING, OR AT ANY TIME DURING THE COURSE OF, THE DISPUTE PROCEDURE DESCRIBED
IN SECTION 11.02(A).  IN ADDITION, EITHER PARTY MAY FILE AN ACTION PRIOR TO THE
COMMENCEMENT OF OR AT ANY TIME DURING OR AFTER THE DISPUTE RESOLUTION PROCEDURES
IN SECTION 11.02(A), IF IN THE GOOD FAITH OPINION OF THAT PARTY IT IS NECESSARY
TO PREVENT THE EXPIRATION OF A STATUTE OF LIMITATIONS OR FILING PERIOD OR THE
LOSS OF ANY OTHER SUBSTANTIVE OR PROCEDURAL RIGHT.


 


(C)  ACI IRREVOCABLY SUBMITS, AND AGREES TO CAUSE ITS AFFILIATES TO IRREVOCABLY
SUBMIT, AND IBM IRREVOCABLY SUBMITS, AND AGREES TO CAUSE ITS AFFILIATES TO
IRREVOCABLY SUBMIT, TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE STATE OF NEW YORK, NEW YORK COUNTY, FOR THE PURPOSES OF
ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THE ALLIANCE AGREEMENTS OR
ANY ASPECT OF THE ALLIANCE (AND EACH PARTY AGREES THAT NO SUCH ACTION, SUIT OR
PROCEEDING RELATING TO THE ALLIANCE AGREEMENTS OR ANY ASPECT OF THE ALLIANCE
SHALL BE BROUGHT BY IT OR ANY OF ITS AFFILIATES EXCEPT IN SUCH COURTS).  ACI
IRREVOCABLY AND UNCONDITIONALLY WAIVES (AND AGREES NOT TO PLEAD OR CLAIM), AND
IBM IRREVOCABLY AND UNCONDITIONALLY WAIVES (AND AGREES NOT TO PLEAD OR CLAIM),
ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING
OUT OF THE ALLIANCE AGREEMENTS OR ANY ASPECT OF THE ALLIANCE IN SUCH COURTS OR
THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.


 


(D)  ACI AND IBM FURTHER AGREE THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH IN
SECTION 12.14 SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR
PROCEEDING IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK, NEW
YORK COUNTY, WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION AS SET FORTH ABOVE IN SECTION 11.02(C).


 


(E)  EACH PARTY HEREBY WAIVES, AND AGREES TO CAUSE EACH OF ITS RESPECTIVE
AFFILIATES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH ANY OF THE ALLIANCE
AGREEMENTS OR ANY ASPECT OF THE ALLIANCE.  EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR


 


 


35

--------------------------------------------------------------------------------



 


OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
THERETO HAVE BEEN INDUCED TO ENTER INTO THE ALLIANCE AGREEMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.02.

 

ARTICLE XII

Miscellaneous

 


SECTION 12.01.  SEVERABILITY.  IF ANY PROVISIONS OF THIS AGREEMENT OR ANY OF THE
OTHER ALLIANCE AGREEMENTS SHALL BE HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE,
THE PARTIES AGREE THAT SUCH PROVISIONS WILL BE ENFORCED TO THE MAXIMUM EXTENT
PERMISSIBLE SO AS TO EFFECT THE INTENT OF THE PARTIES, AND THE VALIDITY,
LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT OR ANY
OF THE OTHER ALLIANCE AGREEMENTS SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED
THEREBY.  IF NECESSARY TO EFFECT THE INTENT OF THE PARTIES, THE PARTIES WILL
NEGOTIATE IN GOOD FAITH TO AMEND THIS AGREEMENT OR ANY OF THE ALLIANCE
AGREEMENTS TO REPLACE THE UNENFORCEABLE LANGUAGE WITH ENFORCEABLE LANGUAGE WHICH
AS CLOSELY AS POSSIBLE REFLECTS SUCH INTENT.


 


SECTION 12.02.  AMENDMENTS.  THIS AGREEMENT AND EACH OTHER BASE ALLIANCE
AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A WRITTEN INSTRUMENT SIGNED BY EACH
PARTY.


 


SECTION 12.03.  WAIVER.  ANY WAIVER BY A PARTY OF AN INSTANCE OF THE OTHER
PARTY’S NONCOMPLIANCE WITH ANY OBLIGATION OR RESPONSIBILITY HEREIN CONTAINED OR
CONTAINED IN ANOTHER ALLIANCE AGREEMENT SHALL BE IN WRITING AND SIGNED BY THE
WAIVING PARTY AND SHALL NOT BE DEEMED A WAIVER OF OTHER INSTANCES OF THE OTHER
PARTY’S NONCOMPLIANCE HEREUNDER.


 


SECTION 12.04.  NO ASSIGNMENT.  THIS AGREEMENT AND THE OTHER ALLIANCE AGREEMENTS
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES.  NOTHING IN THIS
AGREEMENT OR THE OTHER ALLIANCE AGREEMENTS SHALL CONFER ANY RIGHTS UPON ANY
PERSON OTHER THAN THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS (PROVIDED THAT IN NO EVENT SHALL THIS PROVISION AFFECT EITHER PARTY’S
OBLIGATIONS PURSUANT TO ARTICLE X).  NEITHER PARTY MAY ASSIGN THIS AGREEMENT OR
ANY OTHER ALLIANCE AGREEMENT OR ITS RIGHTS HEREUNDER OR THEREUNDER TO ANY PERSON
WITHOUT THE WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED THAT IT SHALL NOT BE
CONSIDERED AN ASSIGNMENT BY IBM IN THE EVENT THAT IBM DIVESTS A PORTION OF ITS
BUSINESS IN A MANNER THAT SIMILARLY AFFECTS ALL OF ITS CUSTOMERS. ANY ATTEMPTED
ASSIGNMENT OF THIS AGREEMENT OR THE OTHER ALLIANCE AGREEMENTS IN VIOLATION OF
THIS SECTION 12.04 SHALL BE VOID AND OF NO EFFECT; PROVIDED THAT (A) EITHER
PARTY MAY ASSIGN ANY OF ITS OBLIGATIONS UNDER THE BASE ALLIANCE AGREEMENTS TO
ANY OF ITS WHOLLY OWNED SUBSIDIARIES AND (B) EITHER PARTY MAY DELEGATE OR
SUBCONTRACT ITS DUTIES UNDER ANY BASE ALLIANCE AGREEMENT TO ANY OTHER PERSON. 
NOTWITHSTANDING THE FOREGOING, IBM SHALL BE PERMITTED TO TRANSFER THE WARRANTS
AND THE WARRANT SHARES IN ACCORDANCE WITH SECTION 6 OF EACH OF THE WARRANT
AGREEMENTS, AND SUCH TRANSFEREES SHALL BE ENTITLED TO THE BENEFITS UNDER SUCH
WARRANT AGREEMENTS.


 


 


36

--------------------------------------------------------------------------------



 


SECTION 12.05.  EXPENSES.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN OR IN
ANY OTHER ALLIANCE AGREEMENT, EACH PARTY SHALL BEAR ALL OUT-OF-POCKET COSTS AND
EXPENSES INCURRED BY IT IN CONNECTION WITH THE ALLIANCE, INCLUDING:


 


(A)  ALL ATTORNEYS’, ACCOUNTANTS’, INVESTMENT ADVISORS’ AND CONSULTANTS’ FEES
AND EXPENSES; AND


 


(B)  ALL TAXES (INCLUDING WITHHOLDING OR PAYMENT OF ALL APPLICABLE FEDERAL,
STATE AND LOCAL INCOME TAXES, SOCIAL SECURITY TAXES AND OTHER PAYROLL TAXES WITH
RESPECT TO ITS EMPLOYEES, AS WELL AS ANY TAXES, CONTRIBUTIONS OR OTHER
OBLIGATIONS IMPOSED BY APPLICABLE STATE UNEMPLOYMENT OR WORKERS’ COMPENSATION
ACTS), FEES, ASSESSMENTS AND OTHER CHARGES ASSESSED BY ANY GOVERNMENTAL
AUTHORITY IN CONNECTION THEREWITH.


 


SECTION 12.06.  CONSTRUCTION.  THIS AGREEMENT AND THE OTHER ALLIANCE AGREEMENTS
HAVE BEEN NEGOTIATED BY THE PARTIES AND THEIR RESPECTIVE COUNSEL AND SHALL BE
FAIRLY INTERPRETED IN ACCORDANCE WITH ITS TERMS AND WITHOUT ANY STRICT
CONSTRUCTION IN FAVOR OF OR AGAINST EITHER OF THE PARTIES.


 


SECTION 12.07.  LANGUAGE.  THE PARTIES HAVE NEGOTIATED THIS AGREEMENT IN THE
ENGLISH LANGUAGE, WHICH SHALL BE THE GOVERNING LANGUAGE OF THIS AGREEMENT.


 


SECTION 12.08.  RELATIONSHIP OF THE PARTIES.  EXCEPT FOR PROVISIONS HEREIN
EXPRESSLY AUTHORIZING ONE PARTY TO ACT FOR ANOTHER, THIS AGREEMENT AND THE OTHER
ALLIANCE AGREEMENTS SHALL NOT CONSTITUTE ANY PARTY AS A LEGAL REPRESENTATIVE OR
AGENT OF ANY OTHER PARTY, NOR SHALL A PARTY HAVE THE RIGHT OR AUTHORITY TO
ASSUME, CREATE OR INCUR ANY LIABILITY OF ANY KIND, EXPRESSED OR IMPLIED, AGAINST
OR IN THE NAME OR ON BEHALF OF THE OTHER PARTY OR ANY OF ITS AFFILIATES.  THE
PARTIES SHALL PERFORM THEIR OBLIGATIONS UNDER THE ALLIANCE AGREEMENTS AS
INDEPENDENT CONTRACTORS AND NOTHING CONTAINED IN THIS AGREEMENT OR ANY OTHER
ALLIANCE AGREEMENT IS INTENDED TO, OR SHALL BE DEEMED TO, CREATE A PARTNERSHIP
OR JOINT VENTURE RELATIONSHIP AMONG THE PARTIES OR ANY OF THEIR AFFILIATES FOR
ANY PURPOSE, INCLUDING TAX PURPOSES.  EACH PARTY HAS SOLE AUTHORITY AND
RESPONSIBILITY TO HIRE, FIRE AND OTHERWISE CONTROL ITS EMPLOYEES.  NEITHER OF
THE PARTIES NOR ANY OF THEIR RESPECTIVE AFFILIATES WILL TAKE A POSITION CONTRARY
TO THE FOREGOING.


 


SECTION 12.09.  ENTIRE AGREEMENT.  THE PROVISIONS OF THIS AGREEMENT AND THE
OTHER ALLIANCE AGREEMENTS SET FORTH THE ENTIRE AGREEMENT AND UNDERSTANDING
BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE
ALL PRIOR AGREEMENTS, ORAL OR WRITTEN, AND ALL OTHER PRIOR COMMUNICATIONS
BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF.


 


SECTION 12.10.  FORCE MAJEURE.  NEITHER PARTY WILL BE CONSIDERED IN DEFAULT OR
LIABLE FOR ANY DELAY OR FAILURE TO PERFORM ANY PROVISION OF THIS AGREEMENT OR
ANY OF THE OTHER ALLIANCE AGREEMENTS IF SUCH DELAY OR FAILURE ARISES DIRECTLY OR
INDIRECTLY OUT OF AN ACT OF GOD, ACTS OF THE PUBLIC ENEMY, FREIGHT EMBARGOES,
QUARANTINE RESTRICTIONS, UNUSUALLY SEVERE WEATHER CONDITIONS, INSURRECTION, RIOT
OR OTHER SUCH CAUSES BEYOND THE REASONABLE CONTROL OF THE PARTY RESPONSIBLE FOR
THE DELAY OR FAILURE TO PERFORM; PROVIDED THAT THE PARTY THAT HAS FAILED TO
PERFORM FOR SUCH REASON NOTIFIES THE OTHER PARTY WITHIN 15


 


 


37

--------------------------------------------------------------------------------



 


DAYS OF THE OCCURRENCE; AND PROVIDED, FURTHER, THAT THE PARTY AFFECTED BY SUCH
DELAY IS USING COMMERCIALLY REASONABLE EFFORTS TO MITIGATE OR ELIMINATE THE
CAUSE OF SUCH DELAY OR ITS EFFECTS AND, IF EVENTS IN THE NATURE OF THE FORCE
MAJEURE EVENT WERE FORESEEABLE, USE COMMERCIALLY REASONABLE EFFORTS PRIOR TO ITS
OCCURRENCE TO ANTICIPATE AND AVOID ITS OCCURRENCE OR EFFECT.  IN THE EVENT OF
SUCH FORCE MAJEURE EVENT, THE DATE OF PERFORMANCE HEREUNDER OR UNDER ANY OF THE
OTHER ALLIANCE AGREEMENTS SHALL BE EXTENDED FOR A PERIOD NOT TO EXCEED THE TIME
LOST BY REASON OF THE FAILURE OR DELAY.


 


SECTION 12.11.  COUNTERPARTS.  THIS AGREEMENT AND THE OTHER ALLIANCE AGREEMENTS
MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE BINDING AS
OF THE DATE FIRST WRITTEN ABOVE (OR, IN THE CASE OF THE SERVICES AGREEMENT, ON
THE DATE OF SUCH AGREEMENT OR AGREEMENTS), AND ALL OF WHICH SHALL CONSTITUTE ONE
AND THE SAME INSTRUMENT.  EACH SUCH COUNTERPART SHALL BE DEEMED AN ORIGINAL, AND
IT SHALL NOT BE NECESSARY IN MAKING PROOF OF THIS AGREEMENT OR THE ALLIANCE
AGREEMENTS TO PRODUCE OR ACCOUNT FOR MORE THAN ONE SUCH COUNTERPART.


 


SECTION 12.12.  GOVERNING LAW.  THIS AGREEMENT AND THE OTHER ALLIANCE AGREEMENTS
WILL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO THE CHOICE OF LAW PROVISIONS THEREOF).


 


SECTION 12.13.  ORDER OF PRECEDENCE.   IN THE EVENT OF AN INCONSISTENCY OR
CONFLICT BETWEEN A PROVISION OF THIS AGREEMENT AND A PROVISION OF ANY OTHER
ALLIANCE AGREEMENT, THIS AGREEMENT SHALL PREVAIL UNLESS SUCH OTHER ALLIANCE
AGREEMENT EXPRESSLY PROVIDES THAT ITS PROVISION SUPERSEDES THE PROVISION OF THIS
AGREEMENT.


 


SECTION 12.14.  NOTICES.  ANY AND ALL NOTICES, REQUESTS, DEMANDS AND OTHER
COMMUNICATIONS REQUIRED OR OTHERWISE CONTEMPLATED TO BE MADE UNDER THIS
AGREEMENT AND THE OTHER ALLIANCE AGREEMENTS SHALL BE IN WRITING AND IN ENGLISH,
SHALL BE PROVIDED BY ONE OR MORE OF THE FOLLOWING MEANS AND SHALL BE DEEMED TO
HAVE BEEN DULY GIVEN (A) IF DELIVERED PERSONALLY, WHEN RECEIVED, (B) IF
TRANSMITTED BY FACSIMILE (TO THOSE FOR WHOM A FACSIMILE NUMBER IS SET FORTH
BELOW), ON THE DATE OF RECEIPT OF THE TRANSMISSION CONFIRMED BY RECEIPT OF A
TRANSMITTAL CONFIRMATION, OR (C) IF DELIVERED BY INTERNATIONAL COURIER SERVICE,
ON THE FOURTH BUSINESS DAY FOLLOWING THE DATE OF DEPOSIT WITH SUCH COURIER
SERVICE.


 

All such notices, requests, demands and other communications relating to any of
the Alliance Agreements shall be addressed as follows:

 


(A)  IF TO ACI:


 

ACI Worldwide, Inc.
120 Broadway, Suite 3350
New York, New York 10271
Attention:  Philip Heasley, Chief Executive Officer
Telephone:  (646) 348-6700
Facsimile:  (212) 479-4000

 

 

38

--------------------------------------------------------------------------------


 

with a copy (which copy shall not constitute notice) to the following in-house
counsel of ACI:

 

ACI Worldwide, Inc.
224 South 108th Avenue, Suite 7
Omaha, Nebraska 68154
Attention:  Dennis P. Byrnes, Senior Vice President and General Counsel
Telephone:  (402) 390-8993
Facsimile:  (402) 390-8077

 


(B)  IF TO IBM:


 


IBM CORPORATION
NEW ORCHARD ROAD
ARMONK, NY 10504
ATTENTION:  JAMES WALLIS, IBM ALLIANCE EXECUTIVE
TELEPHONE:  (914) 766-1035


 


 


WITH A COPY (WHICH COPY SHALL NOT CONSTITUTE NOTICE) TO THE FOLLOWING IN-HOUSE
COUNSEL OF IBM:


 


IBM CORPORATION
NEW ORCHARD ROAD
ARMONK, NY 10504
ATTENTION:  MARK GOLDSTEIN, ASSOCIATE GENERAL COUNSEL
TELEPHONE:  (914) 499-6005


 

In addition, all notices, requests, demands and other communications relating
specifically to this Agreement shall be addressed as follows:

 


(C)  IF TO ACI:


 


ACI WORLDWIDE, INC.
120 BROADWAY, SUITE 3350
NEW YORK, NEW YORK 10271
ATTENTION:  PHILIP HEASLEY, CHIEF EXECUTIVE OFFICER
TELEPHONE:  (646) 348-6700
FACSIMILE:  (212) 479-4000


 


WITH A COPY (WHICH COPY SHALL NOT CONSTITUTE NOTICE) TO:


 


 


39

--------------------------------------------------------------------------------



 


ACI WORLDWIDE, INC.
224 SOUTH 108TH AVENUE, SUITE 7
OMAHA, NEBRASKA 68154
ATTENTION:  DENNIS P. BYRNES, SENIOR VICE PRESIDENT AND GENERAL COUNSEL
TELEPHONE:  (402) 390-8993
FACSIMILE:  (402) 390-8077


 


AND


 


JONES DAY
222 EAST 41ST STREET
NEW YORK, NEW YORK  10017-6702
ATTENTION:  ROBERT A. PROFUSEK
TELEPHONE:  (212) 326-3800
FACSIMILE:  (212) 755-7306


 


(D)  IF TO IBM:


 


IBM CORPORATION
NEW ORCHARD ROAD
ARMONK, NY 10504
ATTENTION:  COSMO L. NISTA, VICE PRESIDENT, MERGERS AND ACQUISITIONS
TELEPHONE:  (914) 499-5700


 


WITH A COPY (WHICH COPY SHALL NOT CONSTITUTE NOTICE) TO:


 


CRAVATH, SWAINE & MOORE LLP
WORLDWIDE PLAZA
825 EIGHTH AVENUE
NEW YORK, NY 10019
ATTENTION:  CRAIG F. ARCELLA
TELEPHONE:  212-474-1000
FACSIMILE:  212-474-3700


 


[REMAINDER OF PAGE INTENTIONALLY BLANK]


 

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, ACI and IBM have caused their respective duly authorized
officers to execute this Agreement as of the day and year first above written.

 

ACI WORLDWIDE, INC,

 

 

 

By

 

 

 

 /s/ Philip G. Heasley

 

 

Name:

Philip G. Heasley

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

INTERNATIONAL BUSINESS

MACHINES CORPORATION,

 

 

By

 

 

 

 /s/ Cosmo L. Nista

 

 

Name:

Cosmo L. Nista

 

 

Title:

Vice President Corporate Development, M&A

 

 

 

 

 

 

41

--------------------------------------------------------------------------------

 